 

Adamis Pharmaceuticals Corporation 10-K [admp-10k_033114.htm]

 

Exhibit 10.50 

 

   

 

OFFICE LEASE AGREEMENT

 

 

BETWEEN

 

 

PACIFIC NORTH COURT HOLDINGS, L.P.,



AS LANDLORD

 

 

AND

 

 

ADAMIS PHARMACEUTICALS CORPORATION

 

AS TENANT 

 

  

 



 

 

 



TABLE OF CONTENTS

 



1. Agreement to Let. 1 2. Principal Lease Provisions 1 3. Term 3 3.1.
Description of Term 3 3.2. Extension Rights 3 3.2.1. Restrictions on
Transferability of Option 4 3.2.2. Conditions Terminating Tenant’s Rights to
Exercise Option 4 3.2.3. Conditions Terminating Tenant’s Option Rights 4 3.2.4.
Terms and Conditions of Extension of Term 4 3.2.5. Determination of
Then-Prevailing Rate 4 4. Delivery of Possession 4 4.1. Delivery Requirements 4
4.2. Definition of Substantial Completion 4 4.3. Final Completion 4 5. Use of
Premises and Common Areas 4 5.1. Permitted Use of Premises 4 5.2. Compliance
with Laws 4 5.3. Condition During Periods of Non-Use; Recapture 4 5.4. Use of
Common Areas 4 5.5. General Covenants and Limitations on Use 4 5.6. Access
Rights 5 5.7. Remedies for Breach 5 6. Security Deposit 5 7. Rent and Rent
Adjustments 7 7.1. Initial Monthly Rent 7 7.2. Rental Adjustments 7 7.3.
Additional Rent. 7 7.4. General Rental Provisions. 7 8. Additional Rent 8 8.1.
Definitions 8 8.1.1. Operating Expenses 8 8.1.2. Excluded Costs 9 8.1.3. Expense
Year 9 8.1.4. Tenant's Share 9 8.2. Adjustment of Operating Expenses 9 8.2.1.
Gross Up Adjustment When a Project is Less Than Fully Occupied 9 8.2.2.
Adjustment When Landlord Adds Additional Buildings to the Project 10 8.2.3.
Adjustment When Landlord Does Not Furnish a Service to All Tenants 10 8.2.4.
Additional Costs 10 8.2.5. Common Areas. 10 8.3. Tax Expenses 10 8.4.
Calculation and Payment of Operating Expenses 10 8.4.1. Calculation of Excess 10
8.4.2. Statement/Payment of Operating Expenses 10 8.5. Landlord's Books and
Records 11 9. Utilities and Services 12 9.1. Tenant’s Utility Costs 12 9.2.
Standard Tenant Services 12 9.3. Over-Standard Tenant Use 12 9.4. Conduit and
Wiring 12 9.5. Utilities Generally 12 10. Maintenance 14 10.1. Tenant's Duties
14 10.2. Landlord's Duties 14 11. Parking 14 11.1. General Parking Rights 14
11.2. Parking Ratios 14 11.3. Parking Ratios 14 12. Signs 14 12.1. General
Signage Conditions 15 12.2. Tenant's Individual Signage Rights 15 12.2.1. 
Directory/Suite Signage 15 12.2.2.   Exterior Monument Signage 15 13. Rules,
Regulations, and Covenants 16

 



- i -

 

 

14. Early Access/Insurance 16 15. Tenant’s Liability Insurance 16 16. Tenant’s
Property Damage Insurance 16 17. Tenant’s Additional Insurance 16 18. Form of
Tenant’s Insurance Policies 16 19. Waiver of Subrogation 17 20. Landlord's
Insurance 18 21. Personal Property Taxes 18 22. Alterations 18 22.1. Request for
Consent 18 22.2. Minor Alterations 18 22.3. Additional Requirements 19 22.4.
Ownership of Alterations 19 23. Surrender of Premises and Holding Over 20 24.
Default 20 25. Landlord's Remedies 21 25.1. Continuation of Lease 21 25.2. Rent
from Reletting 21 25.3. Termination of Tenant's Right to Possession 21 25.4.
Landlord's Right to Cure Default 21 25.5. Enforcement Costs 21 26. Interest and
Late Charges 22 27. Landlord Default – Tenant’s Remedies 23 28. Quarterly
Payments 23 29. Destruction 23 30. Condemnation 24 31. Assignment and Other
Transfers 24 31.1. Restriction on Transfer 24 31.2. Transfer Provisions
Generally 24 31.3. Excess Rent and Recapture 24 31.4. Permitted Transferee 24
32. Landlord’s Reserved Rights 27 32.1. General Rights Reserved 27 32.2. Future
Construction 27 32.3. Relocation 27 33. Easements 28 34. Access by Landlord 28
35. Indemnity 28 36. Exemption of Landlord from Liability. 29 37. Hazardous
Substances 29 37.1. Landlord’s Covenants 29 37.2. Tenant’s Covenants 29 37.3.
Definition of Hazardous Materials. 29 38. Prohibition Against Mold, Lead-Based
Paint, and Asbestos-Containing Materials 30 39. Security Measures 31 40.
Subordination and Attornment 31 41. Estoppel Certificate 32 42. Waiver 32 43.
Brokers 33 44. Limitations on Landlord's Liability 33 45. Sale or Transfer of
Premises 33 46. Quitclaim Deed 33 47. No Merger 33 48. Confidentiality 33 49.
Miscellaneous 34



 





- ii -

 

 

STANDARD FORM

MODIFIED GROSS OFFICE LEASE

  

This Standard Form Modified Gross Office Lease ("Lease") is entered into
effective as of April 1, 2014, between PACIFIC NORTH COURT HOLDINGS, L.P., a
California limited partnership ("Landlord"), and ADAMIS PHARMACEUTICALS
CORPORATION, a Delaware corporation ("Tenant"), who agree as follows:

 

1.                   Agreement to Let. Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, upon all of the terms, provisions, and
conditions contained in this Lease, (i) those certain premises described in the
Principal Lease Provisions below (the “Premises”), consisting of a portion of
that certain building described in the Principal Lease Provisions below (the
“Building”), which is in turn a part of the Project (as described in the
Principal Lease Provisions below), along with (ii) the non-exclusive right to
use, in common with Landlord, Landlord's invitees and licensees, and the other
tenants and users of space within the Project, those portions of the Project
intended for use by, or benefiting, tenants of the Project in common including,
without limitation, the landscaped areas, passageways, walkways, hallways,
elevators, parking areas, and driveways of the Building and the Project, but
excluding all interior areas of the other buildings in the Project other than
the Building (collectively, the “Common Areas”). This Lease confers no rights,
however, to the roof, exterior walls, or utility raceways of the Building, nor
rights to any other building in the Project, nor with regard to either the
subsurface of the land below the ground level of the Project or with regard to
the air space above the ceiling of the Premises; provided, however, that Tenant
shall have the limited right to access systems and equipment exclusively serving
the Premises (for which Tenant has maintenance and repair responsibilities
pursuant to Paragraph 10.1, below) that may be located on the roof, in exterior
or demising walls, in utility raceways, in the airspaces above the ceiling of
the Premises, or in any other portion of the Building or the Common Areas for
the sole purpose of maintaining, repairing, and replacing such systems and
equipment.

 

2.                   Principal Lease Provisions. The following are the Principal
Lease Provisions of this Lease. Other portions of this Lease explain and
describe these Principal Lease Provisions in more detail and should be read in
conjunction with this Paragraph. In the event of any conflict between the
Principal Lease Provisions and the other portions of this Lease, the Principal
Lease Provisions will control. (Terms shown in quotations are defined terms used
elsewhere in this Lease)

 

2.1.           “Project”: That certain office project, commonly referred to as
Torrey Reserve North Court, in San Diego, California, as more particularly
depicted on the attached Exhibit “A.”

 

2.2.           “Building”: That certain building within the Project as
designated on the attached Exhibit “A”, sometimes referred to as Torrey Reserve
– North Court Building I, whose mailing address is 11682 El Camino Real, San
Diego, California 92130.

 

2.3.           ”Premises”: Suite 300; consisting of a portion of the third (3rd)
floor of the Building, as more particularly described on the attached Exhibit
“B.”

 

2.4.           Area of the Premises: Approximately 7,525 Rentable Square Feet of
space in accordance with the Building Ownwers and Managers method of measuring
Net Usuable Square Feet, (USF) and Net Rentable Square Feet (RSF) . The term
“Rentable Square Feet”, “Usable Square Footage,” and similar terms dealing with
Rentable or Usable means of describing measurements of square footages, will
have the meanings of such term adopted by the Building Owners and Managers
Association International (relative to multi-tenant floors).

 

2.5.           “Initial Lease Term”: Four (4) years plus any additional days
required for the Initial Expiration Date to occur on the last day of a month as
set forth in Paragraph 2.5.2, below, beginning as of the Lease Commencement Date
and ending as of the Initial Expiration Date.

 

2.5.1.         “Lease Commencement Date:” December 1, 2014.

 

1

 



 

2.5.2.         “Initial Expiration Date”: That date which is four (4) years
(plus, if such date is not the final day of a calendar month, however many days
are left in the final calendar month of the Term) after the Lease Commencement
Date.

 

2.5.3.         Extension Rights: One (1) option to extend (Paragraph 3.2). 

 

2.6.           “Basic Monthly Rent”: $3.20 per Rentable Square Foot, net of
electricity and other utilities, subject to adjustment pursuant to attached
Addendum No. 1. Basic Monthly Rent will always be due and payable on or before
the first day of the applicable month, except that the first month’s Basic
Monthly Rent will be due and payable upon the date of Landlord’s execution of
this Lease.

 

2.7.           “Rent Commencement Date”: The earlier of (i) the Lease
Commencement Date, or (ii) the date that the Lease Commencement Date would have
occurred, but for the occurrence of Tenant Delays (as defined in Exhibit ”C”).

 

2.8.           ‘Security Deposit”: $170,000.00 Tenant's Security Deposit—which
is due and payable on or before November 1, 2014—does not constitute last
month's rent. Last month's rent must be separately paid by Tenant on or before
the first day of the last month of the Lease Term. If Tenant exercises any
Option to Extend (as defined below) contained herein, then as a condition
precedent to the effectiveness of Tenant's exercise of such Option to Extend,
Tenant shall pay to Landlord an amount equal to the difference between the Base
Monthly Rent for the last year of such Extension Term (as defined below) and the
amount of the Security Deposit then held by Landlord; which additional amount
will be added to, and constitute a part of, the Security Deposit from that point
forward.

 

2.9.           “Base Year”: Calendar year 2014.

 

2.10.        Guarantor: None.

 

2.11.        Address for Landlord:

 

Pacific North Court Holdings, L.P.

c/o American Assets Trust Management, LLC

11455 El Camino Real, Suite 200

San Diego, CA 92130

Attn: Property Management (Office)

 

2.12.        Addresses for Tenant:

 

Legal Notices Addresses

 

(Prior to Occupancy)

 

Adamis Pharmaceuticals Corporation

11682 El Camino Real, Suite 300

San Diego, CA 92130

Attn: Dennis J. Carlo

 

(Following Occupancy)

 

At the Premises

 

2.13.        “Permitted Use”: The Premises shall be used for general office
purposes, in accordance with all applicable laws, statutes, ordinances, and
regulations and the provisions of this Lease, and for no other use.

 

2.14.        Building Standard Operating Hours:

 

Monday through Friday: 7:00 a.m.-7:00 p.m.

Saturday: 9:00 a.m.-1:00 p.m.

(excluding Sundays and any local, state, and federal holidays)

 

2

 



 

2.15.        Participating Brokers:

 

Landlord’s: CBRE, Inc. – Richard Balestri

 

Tenant’s: Ashcraft Investments, Inc. – William P. Driscoll

 

2.16.        Initial Payment Amounts: $170,000.00, representing the Security
Deposit, which amount is payable on or before November 1, 2014, and $24,080.00,
representing the first month’s Basic Monthly Rent, which amount is payable on
the date Tenant executes this Lease (to be adjusted on the Lease Commencement
Date to reflect the actual first month’s Basic Monthly Rent based upon the
actual Rentable Square Footage of the Premises if determined to be different
than stated above pursuant to Paragraph 7.4, below).

 

3.                   Term.

 

3.1.           Description of Term. The term of this Lease (“Term”) shall
commence on the “Lease Commencement Date”, and shall expire on the “Initial
Expiration Date”, subject to (i) any extension rights described in Paragraph
3.2, below, and (ii) earlier termination by Landlord, as provided in this Lease.
The term “Expiration Date”, as used in this Lease, shall mean the Initial
Expiration Date, any earlier date upon which this Lease is terminated by
Landlord, as provided below, or if the Term is extended pursuant to Paragraph
3.2, below, then the expiration date of any exercised Extension Term.

 

3.2.              Extension Rights. Tenant shall, subject to all of the
provisions of this Paragraph 3.2 (including all subparagraphs hereof), have the
option to extend the Term (the “Option to Extend”) for one (1) additional term
of three (3) years (the “Extension Term”), provided Tenant is in occupancy of
not less than 50% of the Premises at the time of exercise of the Option to
Extend and Tenant gives Landlord written notice via overnight
nationally-recognized courier (such as FedEx or UPS), with signature
acknowledgement by recipient required, of its election to exercise the Option to
Extend no less than nine (9) months and no more than twelve (12) months prior to
the then applicable Expiration Date of the Term. Such notice will constitute
Tenant's irrevocable election to extend the Term and may not subsequently be
revoked by Tenant except as provided below. Time is of the essence with respect
to the timing of such requirement to give notice to Landlord.

 

3.2.1.         Restrictions on Transferability of Option. The Option to Extend
is personal to the Tenant originally named in this Lease or any Permitted
Transferee (as defined below) and may not be exercised by anyone other than such
originally named Tenant or a Permitted Transferee.

 

3.2.2.         Conditions Terminating Tenant’s Rights to Exercise Option. Tenant
shall not have the right to exercise the Option to Extend, notwithstanding
anything set forth above to the contrary: (a) during any period of time
commencing from the date Landlord gives to Tenant a written notice that Tenant
is in default under any provision of this Lease and continuing until the default
alleged in said notice is cured; (b) during the period of time commencing on the
day after a monetary obligation to Landlord is due from Tenant and unpaid
(without any necessity for notice thereof to Tenant) and continuing until the
obligation is paid; or (c) in the event that Landlord has given to Tenant two or
more notices of default or two or more late charges have become payable under
this Lease during the 12-month period prior to the time that Tenant attempts to
exercise the Option to Extend. The period of time within which the Option to
Extend may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Option to Extend because of the foregoing provisions
of this Paragraph 3.2.2, even if the effect thereof is to eliminate Tenant’s
right to exercise the Option to Extend.

 

3.2.3.         Conditions Terminating Tenant’s Option Rights. All rights with
respect to the Option to Extend (including rights as to subsequent Extension
Terms, if any) shall terminate and be of no further force or effect even after
Tenant’s due and timely exercise of the Option to Extend, if, after such
exercise, but prior to the commencement of the Extension Term, (a) Tenant fails
to pay to Landlord a monetary obligation of Tenant for a period of ten days
after such obligation became due (without imposing any obligation on the part of
Landlord to give notice thereof to Tenant); (b) Tenant fails to cure a
non-monetary default within 30 days after the date the Landlord gives notice to
Tenant of such default or (c) Landlord gives to Tenant two or more notices of
default or two or more late charges become payable for any monetary defaults,
whether or not such defaults are cured.

 

3

 



 

3.2.4.         Terms and Conditions of Extension of Term. If Tenant duly and
timely exercises the Option to Extend, then this Lease shall remain in full
force and effect for such additional three (3) year period, except that the
Basic Monthly Rent will adjust as of the first day of the Extension Term such
that for the first year of the Extension Term the Basic Monthly Rent shall be
equal to the then prevailing base rental rate (ignoring tenant improvement and
similar refurbishment or construction allowances, free rent, and other similar
concessions—it being acknowledged that the Option to Extend reflects Tenant's
negotiated right to defer its decision whether to initially lease the Premises
for such longer period of time, as opposed to Tenant's right to enter into a new
lease) for new leases of comparable Class A office space in the Solana Beach, as
projected for the first day of the applicable Extension Term and determined
pursuant to Paragraph 3.2.5, below (the "Then-Prevailing Rate"). The Basic
Monthly Rent will thereafter increase in accordance with the provisions of
attached Addendum No. 1

 

3.2.5.         Determination of Then-Prevailing Rate. If Tenant exercises the
Option to Extend, then Landlord shall, within 15 business days of receipt of
Tenant's written notice of exercise, provide Tenant with written notice of the
Then-Prevailing Rate and the calculation of the new Basic Monthly Rent to be
effective during the first year of the Extension Term. Tenant shall have ten
business days from the date of Landlord's notice in which to (a) accept the
Landlord’s determination of the Then-Prevailing Rate, (b) revoke Tenant’s
election to exercise the Option to Extend, in which case Tenant’s Option to
Extend shall be null and void, or (c) dispute Landlord's determination of the
Then-Prevailing Rate. If Tenant fails to notify Landlord, in writing, of its
disagreement with Landlord's determination of the Then-Prevailing Rate within
such ten-business day period, then Tenant will be deemed to have accepted
Landlord's determination and Landlord's determination shall be binding on both
parties. If Tenant disputes such determination, then its notice to Landlord
disputing such determination must set forth Tenant's determination of the
Then-Prevailing Rate. Upon receipt of Tenant's notice, Landlord and Tenant shall
promptly meet and, in good faith, attempt to agree upon the Then-Prevailing
Rate. If Landlord and Tenant are unable to reach agreement upon the
Then-Prevailing Rate within 30 days of the date of Landlord's receipt of
Tenant's dispute notice, then the parties shall promptly submit such dispute to
the San Diego office of the American Arbitration Association (the "AAA"), or its
successor, for resolution before a single arbitrator (who must have at least ten
years experience in the San Diego County commercial real estate market as a real
estate broker or MAI appraiser) in accordance with Real Estate Industry
Arbitration Rules of the AAA. Within ten days of the commencement of the
arbitration, Landlord and Tenant shall each provide the arbitrator with their
respective written determination of the Then-Prevailing Rate—which determination
will not be disclosed by the arbitrator until both parties have submitted their
respective written determinations. The arbitrator's sole authority will be to
select between the Landlord's and the Tenant's respective written determinations
of the Then-Prevailing Rate, as set forth in the notices described above, as
provided to the arbitrator in accordance with the preceding sentence; provided,
however, if either party fails to timely submit such a written determination to
the arbitrator, then the arbitrator shall use the written determination of such
party as set forth in the notices described above as part of the initiation of
the subject process. In no event may such arbitrator select any other amount as
the Then-Prevailing Rate. The decision of the arbitrator shall be binding upon
all parties and the cost of the arbitration shall be split equally between
Landlord and Tenant.

 

4.                   Delivery of Possession.

 

4.1.           Delivery Requirements. Tenant is currently in possession of the
Premises pursuant to the terms of a sublease (“Sublease”) of the lease between
Landlord and McDermott, Will & Emery (“MWE Lease”). On the Lease Commencement
Date, the MWE Lease and Sublease shall terminate, and Landlord shall tender and
Tenant shall accept possession of the Premises pursuant to the terms of this
Lease. .

 

5.                   Use of Premises and Common Areas.

 

5.1.           Permitted Use of Premises. Tenant may use the Premises for the
Permitted Use specified in the Principal Lease Provisions and for no other use
without Landlord’s consent. Any change in the Permitted Use will require
Landlord's prior written consent, which consent may be granted or withheld in
Landlord's reasonable discretion.

 

4

 



 

5.2.           Compliance with Laws. Landlord covenants that the Premises will
comply with all applicable laws as of the Lease Commencement Date. Thereafter,
Tenant shall comply with all laws concerning the Premises and/or Tenant's use of
the Premises, including without limitation the obligation at Tenant's sole cost
to alter, maintain, or restore the Premises in compliance with all applicable
laws, even if such laws are enacted after the date of this Lease, and even if
compliance entails costs to Tenant of a substantial nature. Such obligation to
comply with laws shall include without limitation compliance with Title III of
the Americans With Disabilities Act of 1990 (42 U.S.C. 12181 et seq.) (the
“ADA”). In addition to the foregoing obligations of Tenant relative to the
Premises, if Tenant's particular use of the Premises (including the commencement
of any Alterations, as defined below) results in the need for modifications or
alterations to any other portion of the Project in order to comply with the ADA
or other applicable laws, then Tenant shall additionally be responsible, upon
demand, for the cost of such modifications and alterations plus a supervisory
fee of ten percent of such cost payable to Landlord. Furthermore, pursuant to
Section 1938 of the California Civil Code, Landlord confirms to the best of its
knowledge that the entire Project has not undergone inspection by a Certified
Access Specialist (CASp). Tenant shall indemnify, defend (with counsel
satisfactory to Landlord), and hold Landlord (and its partners, members,
shareholders, directors, officers, employees, agents, assigns, and any
successors to Landlord's interest in the Project) harmless from and against any
and all losses, costs, demands, damages, expenses (including reasonable
attorneys' fees), claims, causes of action, judgments, penalties, fines, or
liabilities, arising from Tenant's failure to satisfy its obligations under this
Paragraph including, without limitation, (i) any costs, expenses, and
liabilities incurred by Landlord in connection with responding to any demand by
any governmental authority that Landlord undertake any modifications or
alterations which are Tenant's responsibility pursuant to this Paragraph 5.2 or
for which Tenant is obligated to reimburse Landlord hereunder, as well as (ii)
any attorneys' fees, costs, expenses, and liabilities incurred by Landlord in
responding to, defending, pursuing, or otherwise being involved with any action,
suit, or proceeding arising out of any claim relating to the non-compliance of
the Premises or the Project with the ADA or any similar law where such action,
suit, or proceeding relates to, or arises from, Tenant's use of the Premises or
any Alterations, except to the extent caused by Landlord’s willful misconduct or
negligent acts. Landlord shall comply with all applicable laws relating to the
structural portions of the Building (including the foundation, structural roof,
load bearing walls, structural columns and structural floor) and base building
systems that serve the entire Building (including elevator, domestic water and
condenser water distribution systems; and electrical distribution systems),
provided that compliance with such applicable laws is not the responsibility of
Tenant under this Lease. Landlord shall be permitted to include in Operating
Expenses any costs or expenses incurred by Landlord under this Paragraph 5.2 to
the extent consistent with the terms of Paragraph 8.1.1 below.

 

5.3.           Condition During Periods of Non-Use; Recapture. During any period
of time in which Tenant is not continuously using and occupying the Premises for
the operation of its business, Tenant shall take such measures as may be
necessary or desirable, in Landlord's reasonable opinion, to secure the Premises
from break-ins and use by unauthorized persons, to minimize the appearance of
non-use, and to otherwise maintain the interior and exterior portions of
Tenant's Premises, including all windows and doors, in first class condition.
Additionally, during any period of time in excess of 90 days in which Tenant is
not continuously using and occupying the Premises during normal business hours.
Landlord may, at its election, by giving written notice (the “Non-Use Recapture
Notice”) to Tenant, recapture the Premises and terminate this Lease. If Landlord
elects to exercise such right and delivers a Non-Use Recapture Notice to Tenant,
and Tenant fails to cure such condition to Landlord’s reasonable satisfaction
within five days of such Non-Use Recapture Notice, this Lease will automatically
be deemed terminated as of the effective date stated in the Non-Use Recapture
Notice, and Tenant shall surrender possession of the Premises and all
improvements therein to Landlord as of such date (and any failure to do so shall
constitute an immediate Event of Default hereunder).

 

5.4.           Use of Common Areas. Tenant's use of the Common Areas shall at
all times comply with the provisions of all Rules (as defined below) regarding
such use as Landlord may from time to time adopt. In no event shall the rights
granted to Tenant to use the Common Areas include the right to store any
property in the Common Areas, whether temporarily or permanently. Any property
stored in the Common Areas may be removed by Landlord and disposed of, and the
cost of such removal and disposal shall be payable by Tenant to Landlord upon
demand. Additionally, in no event may Tenant use any portion of the Common Areas
for loading, unloading, or parking, except in those areas specifically
designated by Landlord for such purposes, nor for any group social event,
sidewalk sale, employment fair or similar commercial or unauthorized purpose.

 

5

 



 

5.5.           General Covenants and Limitations on Use. In addition to the
Rules, Tenant and Tenant's Invitees (as defined below) use of the Premises and
the Project, will be subject to the following additional general covenants and
limitations on use.

 

5.5.1.         Tenant shall not do, bring, or keep anything in or about the
Premises that will cause a cancellation of any insurance covering the Premises.
If the rate of any insurance carried by Landlord is increased as a result of
Tenant's use other than for the Permitted Use or Tenant’s failure to
continuously use and occupy the Premises, Tenant shall pay the amount of such
increase to Landlord, within ten days after Landlord delivers to Tenant a
written notice of such increase.

 

5.5.2.         No noxious or unreasonably offensive activity shall be carried
on, in or upon the Premises by Tenant or Tenant's Invitees, nor shall anything
be done or kept in the Premises which may be or become a public nuisance or
which may cause unreasonable embarrassment, disturbance, or annoyance to others
in the Project, or on adjacent or nearby property. To that end, Tenant
additionally covenants and agrees that no light shall be emitted from the
Premises which is unreasonably bright or causes unreasonable glare; no sounds
shall be emitted from the Premises which are unreasonably loud or annoying; and
no odor shall be emitted from the Premises which is or might be noxious or
offensive to others in the Building, on the Project, or on adjacent or near-by
property.

 

5.5.3.         No unsightliness shall be permitted in the Premises which is
visible from the Common Areas. Without limiting the generality of the foregoing,
all equipment, objects, and materials shall be kept enclosed within the Premises
and screened from view or in Common Areas trash enclosures; no refuse, scraps,
debris, garbage, trash, bulk materials, or waste shall be kept, stored, or
allowed to accumulate except as may be properly enclosed within appropriate
containers in the Premises and promptly and properly disposed of.

 

5.5.4.         The Premises shall not be used for sleeping or washing clothes,
nor shall the Premises be used for cooking or the preparation, manufacture, or
mixing of anything that might emit any offensive odor or objectionable noises or
lights onto the Project or nearby properties. Additionally, Tenant shall be
responsible for damage to the Project caused by any deliverymen who are at the
Project to deliver goods to Tenant.

 

5.5.5.         All pipes, wires, conduit, cabling, poles, antennas, and other
equipment/facilities for or relating to utilities, telecommunications, computer
equipment, or the transmission or reception of audio or visual signals must be
kept and maintained enclosed within the Premises (except to the extent included
as part of Landlord's Work, Tenant's Work, or otherwise approved by Landlord).

 

5.5.6.         Tenant shall not keep or permit to be kept any bicycle,
motorcycle, or other vehicle, nor any animal (excluding seeing-eye dogs), bird,
reptile, or other exotic creature in the Premises.

 

5.5.7.         Neither Tenant nor Tenant's Invitees shall do anything that will
cause damage or waste to the Project. Neither the floor nor any other portion of
the Premises shall be overloaded. Tenant shall be responsible for all structural
engineering required to determine structural load for items placed in the
Premises by Tenant. Tenant shall fasten all files, bookcases, and like
furnishings to walls in a manner to prevent tipping over in the event of earth
movements. Landlord shall not be responsible for any damage or liability for
such events. No machinery, equipment, apparatus, or other appliance shall be
used or operated in or on the Premises that will in any manner injure, vibrate,
or shake all or any part of the Project or be allowed to interfere with the
equipment of any other tenant within the Project (or other property owned by
Landlord or its affiliates), including, without limitation, interference with
transmission and reception of telephone, telecommunications, television, radio,
or similar signals.

 

5.6.           Access Rights. Tenant will have 24 hour-a-day, seven day-a-week
access to the Building and the Premises. Notwithstanding the foregoing, no
failure of such access rights will constitute an eviction or a disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease; except that Tenant shall
be entitled to equitable abatement of its Rent (as defined below) obligations
hereunder to the extent such lack of access is due to Landlord's gross
negligence or intentional misconduct and continues for a period in excess of
three business days. Landlord will not be liable, under any circumstances, for a
loss of or injury to property or for injury to or interference with Tenant’s
business, including loss of profits through, in connection with, or incidental
to a failure to furnish access under this Paragraph. Notwithstanding the
foregoing, Landlord agrees to use reasonable efforts to promptly correct any
such interruption of access.

 

6

 



 

5.7.           Remedies for Breach. In the event of any breach of this Paragraph
5 by Tenant or Tenant's Invitees, Landlord, at its election and in addition to
its other rights and remedies under this Lease, may pay the cost of correcting
such breach and Tenant shall immediately, upon demand, pay Landlord the cost
thereof

 

6.                   Security Deposit. Upon Tenant’s execution of this Lease,
Tenant shall deposit with Landlord good funds in the amount of the Security
Deposit (if any) set forth in the Principal Lease Provisions, to secure the
performance by Tenant of its obligations under this Lease, including Tenant's
obligations (i) to pay Basic Monthly Rent and Additional Rent (as defined
below), (ii) to repair damages to the Premises and/or the Project caused by
Tenant or Tenant's agents, employees, contractors, licensees, and invitees
(collectively, “Tenant's Invitees”), (iii) to surrender the Premises in the
condition required by Paragraph 24, below, and (iv) to remedy any other defaults
by Tenant in the performance of any of its obligations under this Lease. If
Tenant commits any default under this Lease, Landlord may, at its election, use
the Security Deposit to cure such default, and to compensate Landlord for all
damages actually suffered by Landlord which are directly attributable to such
default, including, reasonable attorneys' fees and costs incurred by Landlord.
Upon demand by Landlord, Tenant shall promptly pay to Landlord a sum equal to
any portion of the Security Deposit so used by Landlord, in order to maintain
the Security Deposit in the amount set forth in the Principal Lease Provisions
above (subject to increase as set forth below). Within 45 days following the
Expiration Date or earlier termination of this Lease, Landlord shall deliver to
Tenant, at Tenant's last known address, any portion of the Security Deposit not
used by Landlord, as provided in this Paragraph (less reductions of same
pursuant to Section 6.1 below). Landlord may commingle the Security Deposit (and
any advance Rent received by Landlord) with Landlord's other funds and Landlord
shall not pay interest on such Security Deposit to Tenant. Tenant waives the
provisions of California Civil Code Section 1950.7 (or any successor statute),
and any similar principals of law with respect to Landlord’s ability to apply
the Security Deposit against future rent damages. Furthermore, upon lawful
termination of the Lease as a result of Tenant’s default, Landlord shall be
entitled to immediately apply the Security Deposit against damages computed
under California Civil Code Section 1951.2, without the requirement that Tenant
first be given notice and an opportunity to cure, and notwithstanding that the
damages have not been finally adjudicated by a court.

 

6.1 Reduction of Security Deposit. Provided Tenant is not in default of any
terms of this Lease at the time the Security Deposit is to be reduced, after the
giving of any required notice and the expiration of any cure periods set forth
in this Lease, such Security Deposit will be subject to annual reductions equal
to Forty-Two Thousand Five Hundred and No/100 Dollars ($42,500.00), effective
upon the first day of the thirteenth (13th), twenty-fifth (25th), and
thirty-seventh (37th) months of the Term. Such reductions shall be issued as a
credit which Tenant may use against future Rent. Upon the thirty-seventh (37th)
month of the Term, the remaining Forty-Two Thousand Five Hundred and No/100
Dollars ($42,500.00) of the Security Deposit shall remain in effect through the
balance of the Term and any subsequent Term.

 

7.                   Rent and Rent Adjustments.

 

7.1.           Initial Monthly Rent. Tenant shall pay to Landlord as minimum
monthly rent, without deduction, setoff, prior notice, or demand, the Basic
Monthly Rent described in the Principal Lease Provisions (subject to adjustment
as provided in the attached Addendum), in advance, on or before the first day of
each calendar month, beginning on the Rent Commencement Date and thereafter
throughout the Term. If the Rent Commencement Date is other than the first day
of a calendar month, then the Basic Monthly Rent payable by Tenant for the
second month of the Term following the Rent Commencement Date (acknowledging
that the first month’s rent is payable upon Lease execution) shall be prorated
on the basis of the actual number of days during the Term occurring during the
first partial calendar month thereof. Notwithstanding the foregoing, if Landlord
is delayed in completion of Landlord’s Work due to any Tenant Delays, then in
addition to the Basic Monthly Rent payable for the first month of the Term
following the Rent Commencement Date, Tenant shall additionally pay to Landlord,
upon the Rent Commencement Date, additional rent, at the rate of one-thirtieth
of the Basic Monthly Rent per day, for the number of days of such delay.

 

7

 



 

7.2.           Rental Adjustments. The Basic Monthly Rent shall be increased
periodically in accordance with the provisions of attached Addendum No. 1 to
this Lease.

 

7.3.           Additional Rent. In addition to paying the Basic Monthly Rent
pursuant to this Paragraph 7, Tenant shall pay to Landlord (in accordance with
Paragraph 8 below), commencing on January 1, 2015, Tenant’s Share (as defined
below) of the annual Operating Expenses (as defined below) that are in excess of
the amount of Operating Expenses applicable to the Base Year. The amounts
payable pursuant to this Paragraph, together with all other amounts of any kind
(other than Basic Monthly Rent) payable by Tenant to Landlord under the terms of
this Lease, constitute additional rent for the Premises and are collectively and
individually referred to in this Lease as “Additional Rent.”

 

7.4.           General Rental Provisions. All “Rent” (which includes Basic
Monthly Rent and all “Additional Rent” hereunder) shall be paid to Landlord at
the same address as notices are to be delivered to Landlord pursuant to the
Principal Lease Provisions, as Landlord may change such address from time to
time pursuant to the terms of this Lease.

 

8.                   Additional Rent.

 

8.1.           Definitions. The following definitions apply in this Paragraph 8
(and elsewhere in this Lease):

 

8.1.1.         Operating Expenses. Subject to the Excluded Costs (as defined
below) relating to the Project, the term “Operating Expenses” means all
expenses, costs, and amounts of every kind or nature that Landlord pays or
incurs because of or in connection with the ownership, operation, management,
maintenance, or repair of the Building, Common Areasand Project. Operating
Expenses include, without limitation, the following amounts paid or incurred by
Landlord relative to the Building, Common Areas and Project: (a) the cost of
supplying utilities to all portions of the Project (other than tenant suites),
including without limitation water, waste deposit, power, electricity, heating,
ventilation, and air conditioning, (b) Tax Expenses and Insurance Expenses (as
such terms are defined below), (c) the cost of providing janitorial services,
window washing service and of operating, managing, maintaining, and repairing
all building systems, including without limitation utility, mechanical,
sanitary, storm drainage, and elevator systems, and the cost of supplies, tools,
and equipment, as well as maintenance and service contracts in connection with
those systems, (d) the cost of licenses, certificates, permits, and inspections
relating to the operation of the Project, (e) the cost of consumable materials,
contesting the validity or applicability of any government enactments that may
affect the Operating Expenses, (f) the cost of maintenance, repair, and
restoration of any parking areas or structures, including, without limitation,
resurfacing, repainting, restriping, and cleaning costs, (g) fees, charges, and
other costs, including administrative, management fees and accounting costs (or
amounts in lieu of such fees), whether paid to Landlord, an affiliate of
Landlord's, or a third party, consulting fees, legal fees, and accounting fees
of all persons engaged by Landlord or otherwise reasonably incurred by Landlord
in connection with the operation, management, maintenance, and repair of the
Project, (h) wages, salaries, and other compensation and benefits of all persons
engaged in the operation, maintenance, repair, or security of the Project plus
employer’s Social Security taxes, unemployment taxes, insurance, and any other
taxes imposed on Landlord that may be levied on those wages, salaries, and other
compensation and benefits. If any of Landlord’s employees provide services for
more than one project of Landlord's, only the prorated portion of those
employees’ wages, salaries, other compensation and benefits, and taxes
reflecting the percentage of their working time devoted to the Project will be
included in the Operating Expenses, (i) payments under any easement, CC&R's,
license, operating agreement, declaration, restrictive covenant, or other
instrument relating to the sharing of costs affecting the Project, (j)
amortization (including interest on the unamortized cost at a rate equal to the
floating commercial loan rate announced from time to time by Bank of America as
its “reference rate” (or a comparable rate selected by Landlord if such
reference rate ceases to be published) plus three percentage points per annum)
of the cost of acquiring or renting personal property used in the maintenance,
repair, and operation of the Project, (k) reasonable reserves (it being
acknowledged, that, among other amounts, any amount of reserves required by a
Lender, as defined below, will be deemed reasonable), (l) fees and expenses for
consultants retained, from time to time, by Landlord for the purposes of energy
conservation, waste treatment, and water recycling and for the costs of any
capital improvements, equipment or devices installed or paid for by Landlord or,
at Landlord option, an annual amount sufficient, on the basis of Landlord's
experience or reasonable estimate, to establish in advance of the time for such
installation a reserve to fund said costs, in order (i) to conform with any
change in laws, rules, regulations or requirements of any governmental or
quasi-governmental authority having jurisdiction or of the board of fire
underwriters or similar insurance body or, (ii) to effect a labor saving, energy
saving, or other economy (including, without limitation, as related to water
recycling, waste treatment, and energy generation), amortized over the useful
life of such capital improvement, equipment, or device (as reasonably determined
by Landlord), and (m) the cost of maintenance of all heating, ventilating and
air condition systems relating to individual premises and/or the Common Areas,
other than HVAC systems exclusively serving other tenants’ premises that are
directly paid for, or reimbursed, by such other tenants. All capital
expenditures shall be amortized (including interest on the unamortized cost at
the rate stated in subparagraph (j) of this Paragraph) over their useful life,
as reasonably determined by Landlord’s certified public accountant.

 

8

 



 

8.1.2.         Excluded Costs. “Excluded Costs” means the following expenses, as
they relate to the Operating Expenses: (i) depreciation, principal, interest,
and fees on mortgages or ground lease payments, except as otherwise provided
herein, (ii) legal fees incurred in negotiating and enforcing tenant leases,
disputes with other tenants, (iii) real estate brokers’ leasing commissions and
advertising costs in connection with leasing space in the Project, (iv) initial
improvements or alterations to tenant spaces in the Project, (v) the cost of
providing any service directly to and paid directly by a single individual
tenant, or costs incurred for the benefit of a single tenant, (vi) costs of any
items to the extent Landlord actually receives reimbursement therefor from
insurance proceeds, under warranties, or from a tenant or other third party
(such costs shall be excluded or deducted – as appropriate – from Operating
Expenses in the year in which the reimbursement is received), or which are paid
out of reserves previously included in Operating Expenses, (vii) costs incurred
due to Landlord’s breach of a law or ordinance, (viii) repairs necessitated by
the gross negligence or willful misconduct of Landlord or Landlord's employees,
agents, or contractors, (ix) capital expenses other than those specifically
included in the definition of Operating Expenses, (x) charitable or political
contributions and membership fees or other payments to trade organizations, (xi)
costs of Landlord’s Work which are to be borne by Landlord pursuant to attached
Exhibit “C”, if any, (xii) rent and similar charges for Landlord’s on-site
management office and/or leasing office or any other offices of Landlord or its
affiliates, (xiii) Landlord's general overhead expenses not related to the
Project, (xiv) electric power and other utility costs for which any tenant
directly contracts with and pays the local public service company, (xv) any bad
debt loss, rent loss, or reserves for bad debts or rent loss, (xvi) any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord, if any, provided that any compensation paid to
any concierge at the Project shall be includable as an Operating Expense, (xvii)
any costs expressly excluded from Operating Expenses elsewhere in this Lease,
(xiix) costs (A) incurred to comply with laws relating to the removal of
Hazardous Material (as defined in Paragraph 37.3 below) except for immaterial
amounts completed in connection with routine maintenance and repairs; which was
in existence in the Building or on the Project prior to the Lease Commencement
Date, and was of such a nature that a federal, State or municipal governmental
authority, if it then had knowledge of the presence of such Hazardous Material,
in the state, and under the conditions that it then existed in the Building or
on the Project, would have then required the removal of such Hazardous Material
or other remedial or containment action with respect thereto; and (B) costs
incurred to remove, remedy, contain, or treat Hazardous Material, which
hazardous material is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, State or municipal governmental authority,
if it had then had knowledge of the presence of such Hazardous Material, in the
state, and under the conditions, that it then exists in the Building or on the
Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto except for immaterial
amounts completed in connection with routine maintenance and repairs, (xix) any
gifts provided to any entity whatsoever, including, but not limited to, Tenant,
other tenants, employees, vendors, contractors, prospective tenants, and (xxi)
any amount paid to Landlord or to subsidiaries or affiliates of Landlord for
services in the Project to the extent the same exceeds the cost of such services
rendered by qualified, first-class unaffiliated third parties on a competitive
basis,



 

8.1.3.         Expense Year. “Expense Year” means the Base Year, and each
calendar year after the Base Year, in which any portion of the Lease Term falls,
through and including the calendar year in which the Lease Term expires.

 

8.1.4.         Tenant's Share. “Tenant’s Share” means a fraction, the numerator
of which is the total aggregate Rentable Square Feet in the Premises, and the
denominator of 75,118 which is the total aggregate Rentable Square Feet in the
Building. As of the Lease Commencement Date, the Tenant's Share will be 10.02%.
If either the Premises or the Building are expanded or reduced, Tenant’s Share
shall be appropriately adjusted. Tenant’s Share for the Expense Year in which
that change occurs shall be determined on the basis of the number of days during
the Expense Year in which each such Tenant’s Share was in effect.

 



9

 

  

8.2.           Adjustment of Operating Expenses. Operating Expenses shall be
adjusted as follows:

 

8.2.1.         Gross Up Adjustment When a Project is Less Than Fully Occupied.
If the occupancy of the total Rentable Square Footage of completed, partially
occupied buildings within the Project (whose square footage is included in the
calculation of the Project’s Rentable Square Footage pursuant to Paragraph
8.1.2. above) during any part of any Expense Year (including the Base Year) is
less than 95%. Landlord shall make an appropriate adjustment to the variable
components of the Operating Expenses for that Expense Year, as estimated by
Landlord in its reasonable discretion using sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
incurred had such buildings been 95% occupied. This amount shall be considered
to have been the amount of Operating Expenses for that Expense Year. For
purposes of this Paragraph 8.2. “variable components” include only those
component expenses that are affected by variations in occupancy levels, such as
nightly janitorial service to Tenants’ Premises or water usage.

 

8.2.2.         Adjustment When Landlord Adds Additional Buildings to the
Project. If Landlord adds additional buildings within the Project following the
Base Year, Landlord shall make an appropriate adjustment to the Operating
Expenses for the Base Year, as reasonably determined by Landlord using sound
accounting and management principles, to determine the amount of Operating
Expenses that would have been incurred for the Base Year if such additional
building had been complete and 95% occupied during the Base Year.

 

8.2.3.         Adjustment When Landlord Does Not Furnish a Service to All
Tenants. If, during any part of any Expense Year (including the Base Year),
Landlord is not furnishing a particular service or work (the cost of which, if
furnished by Landlord, would be included in Operating Expenses) to a tenant
(other than Tenant) that has undertaken to perform such service or work in lieu
of receiving it from Landlord, Operating Expenses for that Expense Year shall be
considered to be increased by an amount equal to the additional Operating
Expenses that Landlord would reasonably have incurred during such period if
Landlord had furnished such service or work to that tenant.

 

8.2.4.         Additional Costs. If due to a change in the types of costs being
incurred by Landlord as Operating Expenses (such as, for example, the
commencement or cessation of security services—but not a mere change in how a
particular cost is handled—such as going from an in-house to an outside
landscaping service), the Base Year Operating Expenses need to be adjusted to
eliminate the effect of such change, Landlord shall reasonably adjust the Base
Year Operating Expenses and notify Tenant of such change in writing.
Furthermore, Landlord shall have the right to reasonably decrease the amount of
the Base Year Operating Expenses for purposes of calculating Increased Operating
Expenses to eliminate the effect of abnormally high costs, or unusual costs, of
a particular type or types (such as, by way of example, abnormally high energy
costs associated with the “energy crisis” of 2001) occurring during the Base
Year. There shall be no cap on Operating Expenses.

 

8.2.5.         Common Areas. Landlord may elect to partition/separate portions
of the Common Areas of the Project such that the Operating Expenses associated
with such partitioned Common Areas are allocated to particular buildings or
parcels within the Project.

 

8.3.           Tax Expenses. “Taxes” means and refers to all federal, state,
county, or local government or municipal taxes, school taxes, sewer rates, fees,
charges, or other impositions of every kind or nature, whether general, special,
ordinary, or extraordinary. Taxes include taxes, fees, and charges such as real
property taxes, general and special assessments, transit taxes, leasehold taxes,
and taxes based on the receipt of rent (including gross receipts or sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant), and
personal property taxes imposed on Landlord's fixtures, machinery, equipment,
apparatus, systems, appurtenances, and other personal property used in
connection with the Project or the Building, as the case may be, along with
reasonable legal and other professional fees, costs and disbursements incurred
in connection with proceedings to contest, determine or reduce real property
taxes. Notwithstanding the foregoing, the following shall be excluded from
Taxes: (a) all excess profits taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, estate taxes, federal, state, and local
income taxes, and other taxes applied or measured by Landlord’s general or net
income (as opposed to rents, receipts, or income attributable to operations at
the Building), and (b) personal property taxes attributable to property owned or
installed by or for other tenants of the Project; “Tax Expenses” means the sum
of all Taxes that are paid or incurred by Landlord because of or in connection
with the ownership, leasing, and/or operation of the Project from time to time.

 



10

 



 

8.4.           Calculation and Payment of Operating Expenses. Tenant’s Share of
the increased Operating Expenses for any Expense Year shall be calculated and
paid as follows:

 

8.4.1.         Calculation of Excess. If Operating Expenses for any Expense Year
(other than the Base Year) ending or beginning within the Lease Term exceeds the
amount of Operating Expenses applicable to the Base Year, Tenant shall pay as
Additional Rent to Landlord an amount equal to Tenant’s Share of that excess, in
the manner stated below.

 

8.4.2.         Statement/Payment of Operating Expenses. Tenant shall pay to
Landlord, on the first day of each calendar month during the Lease Term,
commencing January 1, 2015, as Additional Rent, without notice, demand, offset,
or deduction (except as provided below), an amount (“Tenant's Monthly Payment”)
equal to one-twelfth of Tenant's Share of the amount by which the Operating
Expenses for each Expense Year following the Base Year exceed the Base Year
Operating Expenses (such excess being referred to herein as the “Increased
Operating Expenses”), as estimated (and subsequently reconciled) by Landlord in
the most recently delivered Estimated Statement (as defined below). Landlord
intends to deliver to Tenant, prior to the commencement of each Expense Year
following the Base Year during the Lease Term, a written statement (“Estimated
Statement”) setting forth Landlord's estimate of the Operating Expenses and
Increased Operating Expenses allocable to the ensuing Expense Year, and Tenant's
Share of such Increased Operating Expenses. Landlord may, at its option, during
any Expense Year, deliver to Tenant a revised Estimated Statement, revising
Landlord's estimate of the Operating Expenses and Increased Operating Expenses,
in accordance with Landlord's most current estimate. Within approximately 90
days after the end of each Expense Year during the Lease Term, Landlord intends
to deliver to Tenant a written statement (“Actual Statement”) setting forth the
actual Operating Expenses allocable to the preceding Expense Year. Tenant's
failure to object to Landlord regarding the contents of an Actual Statement, in
writing, within 90 days after delivery to Tenant of such Actual Statement, shall
constitute Tenant's absolute and final acceptance and approval of the Actual
Statement. If the sum of Tenant's Monthly Payments actually paid by Tenant
during any Expense Year exceeds Tenant's Share of the actual Increased Operating
Expenses allocable to such Expense Year, then such excess will be credited
against future Tenant's Monthly Payments, unless such Expense Year was the
Expense Year during which the Lease Expiration Date occurs (the “Last Calendar
Year”), in which event either (i) such excess shall be credited against any
monetary default of Tenant under this Lease, or (ii) if Tenant is not in default
under this Lease, then Landlord shall (within the time frame for returning
Tenant's Security Deposit) pay to Tenant such excess. If the sum of Tenant's
Monthly Payments actually paid by Tenant during any Expense Year is less than
Tenant's Share of the actual Increased Operating Expenses allocable to such
Expense Year, then Tenant shall, within thirty (30) days of delivery of the
Actual Statement, pay to Landlord the amount of such deficiency. Landlord's
delay in delivering any Estimated Statement or Actual Statement will not release
Tenant from its obligation to pay any Tenant's Monthly Payment or any such
excess upon receipt of the Estimated Statement or the Actual Statement, as the
case may be. The references in this Paragraph to the actual Increased Operating
Expenses allocable to an Expense Year, shall include, if such Expense Year is
the Last Calendar Year, the actual Increased Operating Expenses allocable to the
portion of such year prior to the Lease Expiration Date, calculated on a pro
rata basis, without regard to the date of a particular expenditure. The
provisions of this Paragraph 8.4 shall survive the termination of this Lease,
and even though the Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Operating Expenses for the
year in which this Lease terminates, Tenant shall immediately pay any increase
due over the estimated expenses paid by Tenant pursuant hereto and conversely
any overpayment made in Tenant's estimated payments shall be immediately rebated
by Landlord to Tenant.

 

8.5.           Landlord's Books and Records. If Tenant disputes the amount of
Additional Rent stated in an Actual Statement within 90 days of Tenant’s receipt
thereof, Tenant may, upon at least five business days’ notice to Landlord,
request an opportunity to inspect and audit Landlord’s records and supporting
documentation regarding such Actual Statement. Such inspection and audit must be
conducted by an independent certified public accountant within 180 days of the
date Tenant received the Actual Statement, shall be at Tenant’s sole cost and
expense (except as provided below), and Landlord shall, at its election, either
provide copies of such records and supporting documentation to Tenant or make
such records and supporting documentation available to Tenant for its inspection
at Landlord’s business office in San Diego, California during normal business
hours. If Tenant fails to dispute the amount of Additional Rent stated in an
Actual Statement within 90 days of Tenant’s receipt thereof, or Tenant's audit
fails to disclose a discrepancy in such Actual Statement within 180 days after
Tenant's receipt of the Actual Statement in question, then the Actual Statement
will be deemed binding on Tenant. If it is determined as a result of Tenant's
timely audit of Landlord's records (and Landlord's certified public accountant's
concurrence therein) that Tenant was overcharged relative to the Operating
Expenses, such overcharge shall entitle Tenant to a credit against its next
payment of Operating Expenses in the amount of the overcharge plus, in the case
of an overcharge exceeding three percent of the Operating Expenses, the
reasonable third party costs of such audit (and if such credit occurs following
the expiration of the Term, Landlord shall promptly pay the amount of such
credit to Tenant). If it is determined as a result of Tenant's timely audit of
Landlord's records (and Landlord's certified public accountant's concurrence
therein), or otherwise, that Tenant was undercharged relative to the Operating
Expenses, Tenant shall, within ten days of written demand, pay such undercharge
to Landlord.

 

11

 

 



9.                   Utilities and Services.

 

9.1.           Tenant’s Utility Costs. To the extent separately metered to the
Premises, Tenant shall pay when due all bills for gas, electricity, and other
utilities used at the Premises on and after the Rent Commencement Date and
through and including the date of expiration of this Lease.

 

9.2.           Standard Tenant Services. Subject to the terms and conditions
contained herein, Landlord shall provide the following services during the Lease
Term.

 

9.2.1.         Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating
and condenser water to facilitate the production of air conditioning
(collectively, “HVAC”) when necessary for normal comfort for normal office use
in the Premises during Building Standard Operating Hours.

 

9.2.2.         Landlord shall provide adequate electrical wiring and facilities
sufficient to provide electrical current to the Premises for Project-standard
ordinary and customary office uses and excluding electrical power required for
electric data processing equipment, computer rooms, special lighting in excess
of Building standard lighting, or any other item of electrical equipment which
(individually) consumes more than 1.8 kilowatts at rated capacity in which
requires a voltage other than 120 volts single phase. In addition to the
foregoing, Landlord shall replace lamps, starters, and ballasts for
Project-standard lighting fixtures within the Premises upon Tenant’s request;
the expense of which will be an Operating Expense. Tenant shall replace lamps,
starters, and ballasts for non-Project-standard lighting fixtures within the
Premises at Tenant’s sole expense. Landlord shall also provide electrical
service in connection with Common Area needs, such as lighting.

 

9.2.3.         Landlord shall provide city water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.

 

9.2.4.         Landlord shall provide five day per week ordinary and customary,
basic janitorial services in and about the Premises in a manner consistent with
other comparable buildings in the vicinity of the Building. Landlord shall not
be required to provide janitorial services to above-Project-standard
improvements installed in the Premises including but not limited to metallic
trim, wood floor covering, glass panels, interior windows, kitchen/dining areas,
executive washrooms, or shower facilities. Any janitorial services required by
Tenant and provided by Landlord in excess of such ordinary and customary, basic
janitorial services shall be separately paid for by Tenant, as Additional Rent,
within ten days of written demand.

 

9.2.5.         Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours, shall have one elevator
available at all other times, including on the Holidays, and shall provide
nonexclusive, non-attended automatic passenger escalator service during Building
Hours only.

 

9.2.6.         Landlord shall provide nonexclusive freight elevator service
subject to scheduling by Landlord.

 



12

 



 

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical, and
plumbing systems. Notwithstanding the foregoing, Tenant shall be responsible for
all installation and recurring costs associated with utilities services at the
Premises.

 

9.3.           Over-Standard Tenant Use. Tenant shall not exceed the rated
capacity of the Building’s electrical and other utility systems, which systems
will be consistent in capacity with other first class office buildings built at
or about the same time as the Building. In the event of any damage to any of the
Project’s systems caused by Tenant’s use thereof in excess of ordinary and
customary usage for a professional office. Tenant shall be responsible for all
costs and expenses incurred by Landlord as a result of such over-use. In
addition, if Tenant requires any utilities or services described in this
Paragraph 9, which are to be provided by Landlord, in excess of the standard
levels being provided by Landlord, or during hours other than Building Standard
Operating Hours, Landlord shall have the right to impose reasonable restrictions
on such usage and/or commercially reasonable charges therefor. The initial
charge to Tenant for heating and air conditioning during hours other than
Building Standard Operating Hours will be $45.00 per hour (or portion thereof),
subject to increase over the Lease Term, including the Extension Term, if any.
This charge will be based on Landlord’s actual cost and there will be no
Landlord “add-on” or supervisory fee associated with this charge. Such charges
are Additional Rent relative to the provision of such services and are not an
offset to any Operating Expenses.

 

9.4.           Conduit and Wiring. Installation of all types of conduit and
wiring exclusively serving the Premises (other than as part of Landlord's Work),
including but not limited to Tenant's Work, is subject to the requirements of
Paragraph 22, below, Exhibit “C”, and the Landlord’s reasonable approval of the
location, manner of installation, and qualifications of the installing
contractor. All such conduit and wiring will, at Landlord's option, become
Landlord's property upon the expiration of the Term. Upon expiration of the
Term, Landlord may elect to require Tenant to remove such conduit and wiring at
Tenant's expense and return the Premises and the Common Areas to their
pre-existing condition. If Landlord constructs new or additional utility
facilities, including wiring, plumbing, conduits, and/or mains, resulting from
Tenant's changed or increased utility requirements, Tenant shall on demand
promptly pay (or advance) to Landlord the cost of such items as Additional Rent.

 

9.5.           Utilities Generally. Tenant agrees that, except as provided
below, Landlord will not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services) or for diminution in the quality or
quantity of any service. Such failure, delay, or diminution will not constitute
an eviction or a disturbance of Tenant’s use and possession of the Premises or
relieve Tenant from paying Rent or performing any of its obligations under this
Lease, except that Tenant will be entitled to an equitable abatement of Rent for
the period of such failure, delay, or diminution to the extent such failure,
delay, or diminution is (i) is directly attributable to Landlord’s negligent
acts or omissions, (ii) prevents Tenant from using, and Tenant does not use, the
Premises or the affected portion thereof for the conduct of Tenant's business
operations therein, (iii) Tenant was using the Premises or such affected portion
for the conduct of Tenant's business operations immediately prior to the
failure, and (iv) such failure, delay, or diminution continues for more than two
consecutive business days (or ten business days in any twelve month period)
after delivery of written notice of such failure, delay, or diminution from
Tenant to Landlord. Landlord will not be liable, under any circumstances, for a
loss of or injury to property or for injury to or interference with Tenant’s
business, including loss of profits through, in connection with, or incidental
to a failure to furnish any of the utilities or services under this Paragraph.
Notwithstanding the foregoing, Landlord agrees to use reasonable efforts to
promptly correct any such interruption of utilities or services. Tenant hereby
waives the provisions of California Civil Code Section 1932(1) or any other
applicable existing or future law, ordinance or governmental regulation
permitting the termination of this Lease due to the interruption or failure of
or inability to provide any services required to be provided by Landlord
hereunder. If any governmental authority having jurisdiction over the Project
imposes mandatory controls, or suggests voluntary guidelines applicable to the
Project, relating to the use or conservation of water, gas, electricity, power,
or the reduction of automobile emissions, Landlord, at its sole discretion, may
comply with such mandatory controls or voluntary guidelines and, accordingly,
require Tenant to so comply. Landlord shall not be liable for damages to persons
or property for any such reduction, nor shall such reduction in any way be
construed as a partial eviction of Tenant, cause an abatement of Rent, or
operate to release Tenant from any of Tenant's obligations under this Lease,
except as specifically provided in this Paragraph 9.5.

 



13

 



 

10.                Maintenance.

 

10.1.        Tenant's Duties. Tenant shall at its sole cost maintain, repair,
replace, and repaint, all in first class condition, the interior of the
Premises, all building systems exclusively serving the Premises and located
within the Premises or the walls of the Premises, and any damage to the Premises
or the Project resulting from the acts or omissions of Tenant or Tenant's
Invitees Tenant shall maintain all communications conduit, equipment, and wiring
serving the Premises, whether in the Premises or not (and specifically including
all of Tenant’s Work and all wiring, equipment, and conduit located on the roof
of the Building), regardless of the ownership of said conduit or wiring, subject
to Landlord’s reasonable approval of Tenant’s maintenance/repair contractor and
manner of maintenance/repair. Notwithstanding anything to the contrary contained
herein, Tenant shall pay any and all maintenance and recurring costs for
supplemental HVAC units exclusively serving the Premises, or any portion
thereof, upon presentation of invoice from Landlord. If Tenant fails to
maintain, repair, replace, or repaint any portion of the Premises or the Project
as provided above then following ten days’ written notice thereof to Tenant,
Landlord may, at its election, maintain, repair, replace, or repaint any such
portion of the Premises or the Project and Tenant shall promptly reimburse
Landlord, as Additional Rent, for Landlord's actual cost thereof, plus a
supervisory fee in the amount of ten percent of Landlord’s actual cost.
Notwithstanding the foregoing, if following Tenant’s payment (or performance) of
its obligations under this Paragraph, Landlord receives payment from an insurer
for such work, Tenant will be entitled to receive such proceeds (after Landlord
has first been fully reimbursed for its costs and expenses relative thereto
including Landlord’s costs and expenses in obtaining such proceeds) to the
extent Tenant previously paid or incurred third party costs relative thereto..

 

10.2.        Landlord's Duties. Landlord shall, as part of the Operating
Expenses, maintain, repair, replace, and repaint, all in good order and
condition, consistent with other first-class office buildings in the vicinity of
the Building, the Common Areas and all portions of the interior and exterior of
the Building and any other buildings in the Project (including, without
limitation, all electrical, mechanical, plumbing, fire/life safety, and other
building systems), except to the extent of Tenant's obligations as set forth in
Paragraph 10.1, above. Landlord's failure to perform its obligations set forth
above will not release Tenant of its obligations under this Lease, including
without limitation Tenant's obligation to pay Rent. Tenant waives the provisions
of California Civil Code Section 1942 (or any successor statute), and any
similar principles of law with respect to Landlord's obligations for
tenantability of the Premises and Tenant's right to make repairs and deduct the
expense of such repairs from rent. If Landlord fails to perform any of its
repair and maintenance obligations under this Paragraph 10.2 and such failure
materially and adversely impairs Tenant’s ability to use and occupy the Premises
for the Permitted Use, Tenant will have the right, to perform such repairs
and/or maintenance to the extent necessary to enable Tenant to resume its use
and occupancy of the Premises. Notwithstanding the foregoing, prior to
exercising such right, Tenant must, except as provided below in connection with
an emergency, have given Landlord at least 30 days’ prior written notice of the
nature of the problem and Tenant’s intention to exercise its rights under this
Paragraph if such matter is not resolved within such 30-day period; provided,
however, if the nature of thematter giving rise to such repair or maintenance
obligation obligation will reasonably require more than 30 days to remedy and
Landlord is proceeding with due diligence to remedy such matter, then such 30
day period will be extended for such additional time as may be necessary for
Landlord to complete such repairs or maintenance. Notwithstanding the preceding
sentence, in the case of an emergency which poses an imminent threat of death,
injury, or severe damage to persons or property, the required notice from Tenant
may be provided orally rather than in writing and for such shorter period of
time (i.e., less than 30 days) as Tenant, in the exercise of its reasonable
judgment deems appropriate under the exigent circumstances (however, at a
minimum, Tenant shall at least contact Landlord telephonically prior to
commencing such work so that Landlord may, make arrangements to handle such
emergency itself). If Landlord fails to fulfill its repair and maintenance
obligations under this Paragraph, and as a result thereof Tenant exercises the
foregoing right to correct such matter, then Landlord shall reimburse Tenant for
the reasonable third-party costs incurred by Tenant to complete such repairs
and/or maintenance within 30 days after receipt of Tenant’s written demand
therefor, together with copies of the paid invoices evidencing the costs so
incurred. Any such repairs or maintenance performed by Tenant, as permitted
herein, must be performed in a good and workmanlike manner by licensed
contractors. Under no circumstances may Tenant offset any amount it is owed by
Landlord pursuant to this Paragraph (or otherwise) against any Rent obligation
under this Lease.

 

11.                Parking.

 

11.1.        General Parking Rights. Subject to the remaining provisions of this
Paragraph 11, Landlord grants to Tenant (for the benefit of Tenant and Tenant’s
Invitees) the right to the non-exclusive use of the unreserved parking area
within the boundaries of and serving the Project (the “Parking Area”). Tenant's
use of the Parking Area shall be subject to such reasonable, non-discriminatory
rules as Landlord may, in its sole discretion, adopt from time to time with
respect to the Parking Area, (i) rules providing for the payment of charges or
fees by users of the Parking Area , and in such event the charges or fees shall
be deemed Additional Rent, (ii) rules limiting tenants of the Project ( Tenant)
to the use of, or excluding the use of, certain parking spaces or certain
portions of the Parking Area, in order to maintain the availability of
accessible parking spaces for clients, guests, and invitees of tenants of the
Project, and (iii) rules limiting tenants of the Project (including without
limitation Tenant), and their employees, to the use of a restricted number of
parking spaces or a restricted area. If Tenant, or any of Tenant's employees,
fails to comply with any such rules or requirement (such as, by way of example,
parking in areas designated as visitor parking only), then Landlord will have
the right to either have such vehicles towed from the Project at Tenant's
expense, or to charge Tenant $100.00 per day per car for any cars which are
parked in violation of such requirements. Furthermore, Landlord shall have the
right to immobilize such improperly parked vehicles by use of a "boot" or other
device. Notwithstanding anything to the contrary in this Paragraph, Landlord
may, at its election, construct improvements upon or otherwise alter in any
manner the Parking Area, provided that Landlord makes parking available to
Tenant elsewhere within the Project (or within a reasonable distance from the
Premises that is equal to or greater than the applicable ratio described in
Paragraph 11.2. below. Landlord reserves the right to grant certain tenants in
the Project the exclusive right to park in specified areas of the Parking Area,
to the exclusion of all other tenants. Tenant acknowledges that the exercise of
the rights reserved to Landlord under this Paragraph may result in a decrease in
the number of parking spaces available to Tenant and Tenant's Invitees, and no
such decrease shall affect Tenant's obligations under this Paragraph or entitle
Tenant to any abatement of Rent, provided the applicable parking ratio described
in Paragraph 11.2. below, is maintained or exceeded.

 



14

 

 

11.2.        Parking Ratios. As of the Rent Commencement Date (and subject to
temporary interruptions in connection with Landlord’s continued development of
the Project, as provided below), the parking ratio within the Project applicable
to Tenant will be twenty-six (26) spaces based on four (4) spaces per 1,000
Usable Square Feet (“USF”) of space within the Premises. The foregoing (4:1,000
USF) parking ratio includes all spaces within the Project, including covered,
uncovered, reserved, unreserved, handicap, and visitor parking spaces. Of the
total spaces described above, a maximum of six (6) of said total spaces may be
reserved in the parking garage by Tenant at the rate of $100.00 per space per
month during the initial Lease Term. Tenant shall notify Landlord in writing
upon execution of this Lease how many of the six (6) reserved spaces it chooses
to reserved, and only those spaces shall be reserved for the entire initial
Lease Term All unreserved parking shall be provided on a free and unassigned
basis (i.e., first come, first served). 

 

12.                Signs.

 

12.1.        General Signage Conditions. Landlord may at any time change the
name of either or both of the Building and/or the Project and install, affix,
and maintain all signs on the exterior and interior of the Building and other
buildings within the Project as Landlord may, in Landlord’s sole discretion,
desire. Tenant shall not have or acquire any property right or interest in the
name of the Building or the Project. Subject to Tenant’s signage rights under
Paragraph 12.2. below. Tenant may not place, construct, or maintain any sign,
advertisement, awning, banner, or other exterior decoration (collectively,
“sign”) inside or outside the Premises which is visible from the exterior of the
Premises, or on the Building or any other portion of the Project, without
Landlord's prior written consent. Any sign that Tenant is permitted by Landlord
to place, construct, or maintain in the Premises or on the Building or the
Project (including pursuant to Paragraph 12.2. below) must comply with
Landlord's sign criteria applicable to the Project, including, criteria relating
to size, color, shape, graphics, and location (collectively, the “Sign
Criteria”), and shall comply with all applicable laws, ordinances, CC&R’s (or
similar recorded instruments), rules, or regulations, and Tenant shall obtain
any approvals required by such laws, ordinances, CC&R’s (or similar recorded
instruments), rules, and regulations. Landlord makes no representation or
warranty with respect to Tenant's ability to obtain any such approval. Tenant
shall, at Tenant's sole cost, make any changes to any sign, whether in the
Premises or on the Building, as required by any new or revised applicable laws,
ordinances, rules, or regulations or any changes in the Project Sign Criteria.
Tenant shall, additionally, maintain, repair, and replace all of Tenant’s signs
(including, specifically, those installed pursuant to Paragraph 12.2. below) in
first class condition. Nothing contained in this Paragraph 12 will limit the
Landlord’s right to grant signage rights to other tenants of the Building, or to
affect the signage rights of any tenant of the Building.

 



15

 

 

12.2.        Tenant's Individual Signage Rights. Subject to compliance with the
requirements of Paragraph 12.1, above, Tenant is hereby granted the following
signage rights in/on the Building and at the Project.

 

12.2.1.      Directory/Suite Signage. The Building will be provided, at
Landlord’s expense, with both a Project-standard lobby directory sign and suite
signage. Tenant shall be entitled to be listed on such signs, subject to prior
approval of the Tenant’s graphics by Landlord, if applicable.

 

13.                Rules, Regulations, and Covenants. Tenant shall observe (and
shall cause Tenant's Invitees to observe) faithfully and comply strictly with
any rules and regulations which Landlord may from time to time adopt for the
Project (and provide Tenant with a copy of), as well as any recorded easement
agreements, maintenance agreements, CC&R’s or like instruments affecting the
Building and/or the Project, whether now existing or hereafter adopted or
amended from time to time (all of the foregoing, collectively, “Rules”). The
current Rules are attached as Exhibit “D”. Landlord has no duty or obligation to
enforce any Rule against any other tenant, and Landlord will not be liable to
Tenant for violation of any Rule by any other tenant, or any other tenant's
agents, employees, officers, independent contractors, customers, invitees,
visitors, or licensees. Tenant acknowledges that Landlord reserves the right,
from time to time, to enter into leases or other agreements by which Landlord
agrees to restrict the use of all or any portion of the Project (including the
Premises) from certain uses. All such leases and other agreements, whether now
existing or entered into in the future, shall be binding upon Tenant and in no
event shall Tenant utilize the Premises for any use so prohibited; provided,
however, no such restriction may prevent Tenant from using the Premises for the
Permitted Use.

 

14.                Intentionally Deleted.

 

 

15.                Tenant’s Liability Insurance. Tenant shall maintain, at
Tenant’s sole cost and expense, Commercial General Liability Insurance covering
the insured against (i) any and all Claims (as defined below) of bodily injury,
personal injury and property damage (including loss of use thereof) arising out
of or connection with Tenant's use, occupancy and operations within the Premises
and Building, and (ii) all contractual liabilities under this Lease, including,
without limitation, indemnity provisions contained herein, for limits of
liability not less than:

 

Bodily Injury and

Property Damage Liability

 

$2,000,000 each occurrence

$4,000,000 annual aggregate

Personal Injury Liability

 

$2,000,000 each occurrence

$4,000,000 annual aggregate

0% Insured's participation

 

16.                Tenant’s Property Damage Insurance. Tenant shall maintain, at
Tenant’s sole cost and expense, Physical Damage Insurance covering (i) all
office furniture, business and trade fixtures, office equipment, free-standing
cabinet work, movable partitions, merchandise and all other items of Tenant's
property on the Premises installed by, for, or at the expense of Tenant, (ii)
all Tenant improvements (installed and/or constructed per Exhibit “C” attached
hereto), and any other improvements which exist in the Premises as of the
Commencement Date (excluding the base building structure and building systems),
and (iii) all other improvements, Alterations, Personal Property and additions
to the Premises. Such insurance shall be written on an "all risks" of physical
loss or damage basis, for the full replacement cost value, new without deduction
for depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, coverage with respect to
increased costs due to building ordinances, demolition coverage, boiler and
machinery insurance and explosion. Such “full replacement value” shall be
determined by the insurance company issuing such policy at the time the policy
is initially obtained. Not more frequently than once every two years, either
Landlord or Tenant may, at its election, notify the other that it elects to have
the replacement value redetermined by an insurance company. Such redetermination
shall be made promptly and in accordance with the rules and practices of the
Board of Fire Underwriters, or a like board recognized and generally accepted by
the insurance company, and Landlord and Tenant shall be promptly notified of the
results by the company. Such policy shall be promptly adjusted according to such
redetermination

 



16

 

 

17.                Tenant’s Additional Insurance. In addition to the foregoing
coverages, Tenant shall maintain, at Tenant’s sole cost and expense:

 

17.1. Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable laws.

 

17.2. Business Interruption Insurance in amounts sufficient to reimburse Tenant
for direct or indirect loss of earnings attributable to all perils commonly
insured against by prudent tenants or attributable to prevention of access to
the Premises or to the Project as a result of such perils, including, without
limitation, reimbursement for payment of rental and all other monetary
obligations required herein.

 

18.                Form of Tenant’s Insurance Policies. The minimum limits of
policies of insurance required of Tenant under this Lease shall in no event
limit the liability of Tenant under this Lease. TheTenant’s liability insurance
(i) shall name Landlord, American Assets Trust, Inc. and American Assets Trust,
LP. and any other party with an insurable interest in the Project which the
Landlord so specifies by written notice to Tenant, as an additional insured,
including Landlord's managing agent, American Assets Trust Management, LLC, as
such agent may be changed from time to time; (ii) shall cover the liability
assumed by Tenant under the indemnification provisions of this Lease; (iii)
shall consist of “occurrence” based coverage, without provision for subsequent
conversion to “claims” based coverage; (iv) shall be issued by an insurance
company having a rating of not less than A XV in Best's Insurance Guide or which
is otherwise acceptable to Landlord and licensed or approved or permitted to do
business in the State of California; (v) shall be primary insurance as to all
Claims thereunder; (vi) be in form and content reasonably acceptable to
Landlord; and (vii) shall provide that said insurance shall not be canceled
unless thirty (30) days' prior notice shall have been given to Landlord, and
(viii) shall not provide for a deductible or co-insurance provision in excess of
$10,000.00. Tenant shall deliver said policy or policies or certificates thereof
or reasonable evidence that such insurance is in place to Landlord on or before
the Commencement Date. In the event Tenant shall fail to procure such insurance,
or to deliver such policies or certificate, Landlord may, at its option upon
five (5) business days’ notice to Tenant, procure such policies for the account
of Tenant unless Tenant provides same within such five (5) day period, and the
cost thereof shall be paid to Landlord within five (5) days after delivery to
Tenant of bills therefore. Tenant shall, at least 30 days prior to the
expiration of each such policy, furnish Landlord with a renewal of or “binder”
extending such policy. Not more frequently than once every two (2) years, if in
the opinion of Landlord the amount or scope of such insurance at that time is
not adequate, Tenant shall increase such insurance as reasonably required by
Landlord.

 

19.                Waiver of Subrogation. Landlord and Tenant release each
other, Tenant's Invitees, and Landlord's guests, invitees, customers and
licensees (collectively, “Landlord's Invitees”) from all claims for damage,
loss, or injury to the Project, to Tenant's Personal Property, and to the
fixtures and Alterations of either Landlord or Tenant in or on the Project to
the extent such damage, loss or injury is covered by any insurance policies
carried by Landlord and Tenant and in force at the time of such damage, or which
would have been covered by insurance policies required by this Lease to be
carried by Tenant, but which Tenant failed to carry. Subject to the remaining
provisions of this Paragraph, Landlord and Tenant shall each cause all insurance
policies obtained by it pursuant to this Lease to provide that the insurance
company waives all right of recovery by way of subrogation against Landlord and
Tenant in connection with any damage, loss, or injury covered by such policy. If
any such policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing policies without waiver of subrogation
endorsements, the party undertaking to obtain such policy (the “Undertaking
Party”) shall so notify the other party (the “Notified Party”). The Notified
Party shall, within ten days after the giving of such notice, either obtain such
policy from a company that is reasonably satisfactory to the Undertaking Party
and that will issue such policy with a waiver of subrogation endorsement, or
agree to pay the additional premium if such policy is obtainable at additional
cost. If such policy cannot be obtained with a waiver of subrogation endorsement
or the Notified Party refuses to pay such additional premium, then the
Undertaking Party shall not be required to obtain a waiver of subrogation
endorsement with respect to such policy.

 



17

 



 

20.                Landlord's Insurance. Landlord shall at all times while this
Lease is in effect maintain the following insurance, in such amounts and with
such limits as Landlord may determine in its reasonable discretion: (i) Public
liability and property damage insurance, and products liability insurance; (ii)
all risk property insurance insuring the Building. In addition, Landlord may, at
its election, maintain any of the following insurance, and any other insurance
deemed appropriate or necessary, in Landlord’s sole discretion, in such amounts
and with such limits as Landlord shall determine in its reasonable discretion:
(i) coverage with respect to increased costs due to building ordinances,
demolition coverage, and sprinkler leakage coverage; (ii) boiler and machinery
insurance; (iii) fidelity insurance; (iv) Plate-glass insurance; (v) earthquake
insurance; (vi) terrorism insurance, (vii) flood insurance; and (vii) rental
interruption and/or business interruption insurance. The premiums, costs,
expenses, and deductibles (or similar costs or charges) of and/or with respect
to any such insurance (all of the preceding, collectively, "Insurance Expenses")
shall be included in Operating Expenses. Any such coverage may be part of an
umbrella or blanket policy, whereupon the premiums, costs, and expenses hereof
will be reasonably apportioned between the Building and the other properties so
included under such policy(ies).

 

21.                Personal Property Taxes. Tenant shall pay before delinquency
all taxes, assessments, license fees, and other charges that are levied or
assessed against, or based upon the value of, Tenant’s personal property
installed or located in or on the Premises including without limitation trade
fixtures, furnishings, equipment, Alterations, and inventory (collectively,
“Tenant’s Personal Property”). On written demand by Landlord, Tenant shall
furnish Landlord with satisfactory evidence of such payments. If any such taxes,
assessments, license fees, and/or other charges are levied against Landlord or
Landlord’s property, or if the assessed value of the Premises is increased by
the inclusion of a value placed on Tenant’s Personal Property, and if Landlord
pays such taxes, assessments, license fees, and/or other charges or any taxes
based on the increased assessments caused by Tenant’s Personal Property, then
Tenant, on demand, shall immediately reimburse Landlord, as Additional Rent, for
the sum of such taxes, assessments, license fees, and/or other charges so levied
against Landlord, or the proportion of taxes resulting from such increase in
Landlord’s assessment. Landlord may, at its election, pay such taxes,
assessments, license fees, and/or other charges or such proportion, and receive
such reimbursement.

 

22.                Alterations. Tenant shall not make any alterations,
improvements, additions, installations, or changes of any nature in or to the
Premises (any of the preceding, “Alterations”) unless Tenant first obtains
Landlord’s written consent to such Alteration and otherwise complies with the
provisions of this Paragraph 22; provided, however, no such consent will be
required in connection with any Minor Alterations (as defined below).

 

22.1.        Request for Consent. At least 15 days prior to making any
Alterations, Tenant shall submit to Landlord, in written form, proposed detailed
plans of such Alterations, which plans must (i) in the case of a Minor
Alterations, be in sufficient detail to, among other things, provide Landlord
with reasonable evidence that such Alterations are of a nature that Landlord’s
consent is not required, and (ii) in the case of any other Alterations, in
sufficient detail to allow Landlord and its consultants to fully evaluate the
proposed Alterations and their affect upon the Premises and the Project.
Landlord will not unreasonably withhold, condition, or delay its consent to any
Alterations for which consent is required; except that, in the case of exterior
Alterations or Alterations which will be visible from outside the Premises or
which will affect any structural components of the Project, Landlord shall have
the right to grant or withhold its consent in the exercise of its sole
discretion. In addition to the foregoing requirements, if the proposed
Alteration requires approval by or notice to the lessor of a ground or
underlying lease or the holder of a deed of trust encumbering the Project, no
Alteration shall be commenced until such approval has been received, or such
notice has been given, as the case may be, and all applicable conditions and
provisions of said superior lease or deed of trust with respect to the proposed
Alteration or Alterations have been met or complied with at Tenant’s expense;
and Landlord, if it approves the Alteration, will request such approval or give
such notice expeditiously, as the case may be, and thereafter diligently pursue
obtaining such approval.

 

22.2.        Minor Alterations. Notwithstanding anything to the contrary
contained herein, minor, interior cosmetic Alterations such as painting, wall
papering, carpeting or hanging pictures or moving furniture and temporary
partitions or cubicles (the aggregate cost of which will not exceed $10,000.00,
and which Alterations will not be visible from outside the Premises or affect
any structural components of the Project) will not require Landlord’s prior
consent so long as (i) Tenant notifies Landlord in accordance with Paragraph
22.1 (i), and (ii) Tenant complies with all reasonable conditions which may be
imposed by Landlord including, but not limited to, the requirements of Paragraph
22.3 below, Landlord’s selection of specific contractors or construction
techniques and the requirements of the attached Exhibit “C.” Any Alterations
meeting the foregoing requirements to avoid the necessity of obtaining
Landlord’s consent are referred to herein as a “Minor Alterations.”

 



18

 



 

22.3.        Additional Requirements. Tenant shall, prior to the commencement of
any Alterations, and at Tenant's sole cost, (i) acquire (and deliver to Landlord
a copy of) any required permit from the appropriate governmental agencies to
make such Alterations (any conditions of which permit Tenant shall comply with,
at Tenant’s sole cost, in a prompt and expeditious manner), (ii) provide
Landlord with ten business days’ prior written notice of the date the
installation of the such Alterations is to commence, so that Landlord can post
and record an appropriate notice of non-responsibility, (iii) pay Landlord the
reasonable costs and expenses of Landlord for architectural, engineering, or
other consultants which reasonably may be incurred by Landlord in determining
whether to approve any such Alterations (excluding Minor Alterations), and (iv)
if applicable, obtain (and deliver to Landlord proof of) reasonably adequate
workers compensation insurance with respect to any of Tenant’s employees
installing or involved with such Alterations (which insurance Tenant shall
maintain on an occurrence basis in force until completion of the Alterations).
In addition, Tenant shall comply with all reasonable conditions which may be
imposed by Landlord relative to such Alterations including, but not limited to,
(v) Landlord’s selection of specific contractors or construction techniques and
(2) the requirements of the attached Exhibit “C” applicable to Tenant’s Work.
Notwithstanding anything to the contrary contained in this Paragraph 22.3, in no
event may Tenant remove any ceiling tiles or ceiling gridwork or lighting
without Landlord's prior consent, and any such consent may be conditioned upon
requiring Tenant to post a deposit to cover the cost of restoring the Premises
to their prior condition upon termination of the Term and to secure Tenant's
obligation to so restore the Premises.

 

22.4.        Ownership of Alterations. All Alterations shall, upon the
Expiration Date of this Lease, become the property of Landlord and shall remain
on and be surrendered with the Premises on the Expiration Date; except that,
Landlord may, at its election, require Tenant to remove any or all of the
Alterations, provided that Landlord notifies Tenant in writing prior to
commencement of the Alterations. If Landlord so elects to have the Alterations
removed, Tenant shall, at its sole cost, on or before the Expiration Date,
repair and restore the Premises to the condition of the Premises prior to the
installation of the Alterations which are to be removed. Tenant shall pay all
costs for Alterations and other construction done or caused to be done by Tenant
and Tenant shall keep the Premises free and clear of all mechanics’ and
materialmen’s liens resulting from or relating to any Alterations or other
construction. Tenant may, at its election, contest the correctness or validity
of any such lien provided that within 20 days after written demand by Landlord,
Tenant procures and records a lien release bond, issued by a corporation
satisfactory to Landlord and authorized to issue surety bonds in California, in
an amount equal to 125% of the amount of the claim of lien, which bond meets the
requirements of California Civil Code Section 8424 or any successor statute.

22.5.        Control over Tenant’s Wi-Fi Use.

(a)                 Wi-Fi. Tenant shall have the right to install, at its sole
cost and expense, a wireless intranet, Internet, and communications network
(also known as “Wi-Fi”) utilizing IEEE 802.XX protocols within the Premises for
the use of Tenant and its employees (the “Network”) subject to the provisions of
this Paragraph 22.5 and the other provisions of Paragraph 22. All
telecommunications service providers shall be subject to Landlord’s prior
written approval with Landlord’s said approval not to be unreasonably withheld
or delayed.

(b)                 No solicitation. Tenant shall not solicit, suffer, or permit
other tenants or occupants of the Building to use the Network or any other
communications service, including, without limitation, any wired or wireless
Internet service that passes through, is transmitted through, or emanates from
the Premises.

(c)                 Interference. Tenant agrees that the Network, Tenant’s
communications equipment and the communications equipment of Tenant’s service
providers located in or about the Premises or installed in the Building to
service the Premises including, without limitation, any antennas, switches, or
other equipment (collectively, “Tenant’s Communications Equipment”) shall be of
a type and, if applicable, a frequency that will not cause radio frequency,
electromagnetic, or other interference to any other party or any equipment of
any other party including, without limitation, Landlord, other tenants, or
occupants of the Building, Landlord reserves the right to cause Tenant to
operate on a channel or frequency band that Landlord selects. In the event that
Tenant’s Communications Equipment causes or is believed by Landlord to cause any
such interference, upon written receipt of notice from Landlord of such
interference, Tenant will promptly take all steps necessary to correct and
eliminate the interference. If the interference is not eliminated within 24
hours (or a shorter period if Landlord believes a shorter period to be
appropriate) then, upon notice from Landlord, Tenant shall use other channels or
frequencies as determined solely by Landlord, or, at Landlord’s election, shut
down the Tenant’s Communications Equipment pending resolution of the
interference (with the exception of intermittent testing upon prior notice to,
and with the prior approval of, Landlord). Landlord shall have no obligation or
liability with respect to any interruption, curtailment or discontinuance of
telecommunications services. 



19

 

(d)                 Maintenance. Tenant shall maintain Tenant’s
Telecommunications Equipment in good order and repair at its sole cost and
expense.

(e)                 Acknowledgment. Tenant acknowledges that Landlord has
granted and/or may grant lease rights, licenses, and other rights to other
tenants and/or occupants of the Building and to telecommunications service
providers.

 

23.                Surrender of Premises and Holding Over.

 

23.1.      Surrender. On the Expiration Date, Tenant shall surrender to Landlord
the Premises and all Alterations (except for Alterations that Tenant is
obligated to remove as expressly set forth above) in a first class and clean
condition, less any normal wear and tear, free of trash and debris including
cleaning of all flooring; all walls shall be patched and painted; all signage
installed by Tenant on any portion of the Buildings or Project shall be removed
and the surfaces repaired, including restoration of the signage mounting
surfaces to their pre-existing condition; all sign circuits, electrical
circuits, and lighting fixtures shall be in good operating condition; all roof
penetrations arising from Tenant’s occupancy of the Premises shall be in a
watertight condition; and all doors, windows, locks, and hardware shall be in
operable condition upon the termination of this Lease. Tenant shall
additionally, as of the Expiration Date, remove all of Tenant's Personal
Property and perform all repairs and restoration required by the removal of any
Alterations or Tenant's Personal Property, and Tenant shall surrender to
Landlord all keys to the Premises (including without limitation any keys to any
exterior or interior doors). Landlord may elect to retain or dispose of in any
manner any Alterations or Tenant's Personal Property that Tenant does not remove
from the Premises on the Expiration Date as required by this Lease by giving
written notice to Tenant. Any such Alterations or Tenant's Personal Property
that Landlord elects to retain or dispose of shall immediately upon notice to
Tenant vest in Landlord. Tenant waives all claims against Landlord for any
damage to Tenant resulting from Landlord's retention or disposition of any such
Alterations or Tenant's Personal Property. Tenant will be liable to Landlord for
Landlord's costs for storing, removing (including related restoration work), or
disposing of any such Alterations or Tenant's Personal Property. If Tenant fails
to surrender the Premises to Landlord on the Expiration Date in the condition
required by this Paragraph, Tenant shall indemnify, defend, and hold Landlord
harmless from and against all liabilities, damages, losses, costs, expenses,
attorneys' fees and claims resulting from such failure, including without
limitation any claim for damages made by a succeeding tenant.

 

23.2.      Holding Over. If Tenant, with Landlord's consent, remains in
possession of the Premises after the Expiration Date, such possession by Tenant
shall be deemed to be a month-to-month tenancy terminable on 30-days' written
notice given at any time by Landlord or Tenant. During any such month-to-month
tenancy, or any other holdover tenancy which is without Landlord’s consent,
Tenant shall pay, as Basic Monthly Rent, 150% of the Basic Monthly Rent in
effect immediately prior to the Expiration Date; which rental amount Tenant
acknowledges is fair and reasonable under all of the facts and circumstances
existing as of the date of this Lease. All provisions of this Lease except for
those pertaining to Term shall apply to any such tenancy. Acceptance by Landlord
of rent after such expiration or earlier termination shall not constitute
consent to a holdover tenancy hereunder or result in a renewal. The foregoing
provisions this Paragraph 23.2 are in addition to, and do not affect, Landlord’s
right of re-entry or any rights of Landlord hereunder or as otherwise provided
by law. Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon expiration
or other termination of this Lease. The provisions of this Paragraph 23.2 shall
not be considered to limit or constitute a waiver of any other rights or
remedies of Landlord provided in this Lease or at law.

 

24.                Default. The occurrence of any of the following shall
constitute a material default and breach of this Lease by Tenant (each an “Event
of Default”):

 

24.1.        The abandonment (as defined in the California Civil Code 1951.3) of
the Premises by Tenant.

 



20

 



 

24.2.        Tenant's failure to make any payment of Rent (including late
charges) as and when due. No grace period prior to the imposition of a late
charge pursuant to Paragraph 26 below, shall extend the date when such Rent is
due and payable, and Tenant shall be in default under this Lease if such payment
is not timely made. In the case of Basic Monthly Rent, payments must be received
on or before the first day of each calendar month, and Tenant shall be in
default if such Rent is not paid by such date.

 

24.3.        Tenant’s failure to timely deliver an estoppel certificate to
Landlord in accordance with the provisions of Paragraph 41, below, or a
subordination, non-disturbance, and attornment agreement in accordance with
Paragraph 40, below.

 

24.4.        Tenant’s failure to observe or perform any of the provisions of
this Lease to be observed or performed by Tenant, other than described in the
preceding three paragraphs, where such failure shall continue for a period of
ten days after written notice of such failure from Landlord to Tenant; provided,
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under applicable unlawful detainer statutes; and provided
further, that if the nature of Tenant's default is such that more than ten days
are reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commenced such cure within such ten day period and thereafter
diligently prosecutes such cure to completion within 60 days after Landlord's
written notice. Such written notice will be deemed to satisfy the statutory
notice requirements of applicable unlawful detainer statutes and will be in lieu
thereof (and not in addition thereto).

 

24.5.        Intentionally Deleted.

 

24.6.        Tenant's failure to deliver to Landlord, within ten days after
Landlord's written request but not more than once per calendar year, any
financial statement of Tenant (including without limitation a current annual
balance sheet of Tenant) reasonably requested by Landlord, or if any financial
statement given to Landlord by Tenant, or by any assignee, subtenant, or
guarantor of Tenant, is materially false or evidences that Tenant's net worth is
negative, and Tenant fails to furnish to Landlord, within ten days after written
notice from Landlord to Tenant, with cash as an additional security deposit in
an amount equal to the aggregate Rental payable under this Lease for the six
full calendar months immediately following such notice.

 

24.7.        The making by Tenant of any general arrangement or assignment for
the benefit of creditors; Tenant's becoming bankrupt, insolvent or a “debtor” as
defined in 11 U.S.C. Section 101, or any successor statute (unless, in the case
of a petition filed against Tenant, such petition is dismissed within 60 days
after its original filing); the institution of proceedings under the bankruptcy
or similar laws in which Tenant is the debtor or bankrupt; the appointing of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease (unless possession
is restored to Tenant within 60 days after such taking); the attachment,
execution, or judicial seizure of substantially all of Tenant's assets located
at the Premises or Tenant's interest in this Lease (unless such attachment,
execution, or judicial seizure is discharged within 60 days after such
attachment, execution, or judicial seizure); or, if Tenant is a partnership or
consists of more than one person or entity, any partners of the partnership or
any such other person or entity becoming bankrupt or insolvent or making a
general arrangement or assignment for the benefit of creditors.

 

24.8.        Notwithstanding the foregoing, if (i) Tenant commits two similar
defaults during any 12-month period or less, (ii) Tenant receives notices of
default on each separate occasion, and (iii) each such default could have been
cured within a 24-hour period from the date Tenant received notice of such
default, then, as to any further, similar default that thereafter occurs during
the same 12-month period. Landlord may treat such default as an Event of Default
and exercise its remedies under Paragraph 26, below, without giving Tenant any
further notice of default or opportunity to cure.

 

25.                Landlord's Remedies. Landlord shall have the following
remedies if Tenant commits an Event of Default under this Lease. These remedies
are not exclusive, but are cumulative and in addition to any remedies provided
elsewhere in this Lease or now or later allowed by law.

 

25.1.        Continuation of Lease. No act by Landlord shall terminate Tenant's
right to possession unless Landlord notifies Tenant in writing that Landlord
elects to terminate Tenant's right to possession. As long as Landlord does not
terminate Tenant's right to possession, Landlord may (i) continue this Lease in
effect, (ii) continue to collect Rent when due and enforce all the other
provisions of this Lease, and (iii) enter the Premises and relet them, or any
part of them, to third parties for Tenant's account, for a period shorter or
longer than the remaining Term of this Lease. Tenant shall immediately pay to
Landlord all costs Landlord incurs in such reletting, including, brokers'
commissions, attorneys' fees, advertising costs, and expenses of remodeling the
Premises for such reletting. The parties agree that Landlord is to have the
remedy described in California Civil Code Section 1951.4 (which effectively
provides that a lessor may continue a lease in effect after the lessee’s breach
and recover rent as it becomes due), and the Tenant hereby acknowledges that
this Lease meets the requirements of such statutory provision and that Tenant’s
rights to sublet or assign hereunder are subject only to reasonable limitations.

 



21

 

 

25.2.        Rent from Reletting. If Landlord elects to relet all or any portion
of the Premises as permitted above, rent that Landlord receives from such
reletting shall be applied to the payment of, in the following order and
priority, (i) any indebtedness from Tenant to Landlord other than Rent due from
Tenant, (ii) all costs incurred by Landlord in such reletting, and (iii) Rent
due and unpaid under this Lease. After applying such payments as referred to
above, any sum remaining from the rent Landlord receives from such reletting
shall be held by Landlord and applied in payment of future Rent as it becomes
due under this Lease. In no event shall Tenant be entitled to any excess rent
received by Landlord unless and until all obligations of Tenant under this
Lease, including all future obligations, are satisfied in full.

 

25.3.        Termination of Tenant's Right to Possession. Landlord may terminate
Tenant's right to possession of the Premises at any time, by notifying Tenant in
writing that Landlord elects to terminate Tenant's right to possession. Such
written notice will result in the immediate termination of this Lease upon the
date such right of possession is terminated. Upon termination of this Lease,
Landlord has the right to recover from Tenant (i) the worth at the time of the
award of the unpaid Rent which had been earned at the time of such termination,
(ii) the worth at the time of the award of the amount by which the unpaid Rent
which would have been earned after such termination until the time of award
exceeds the amount of such loss of Rent that Tenant proves could have been
reasonably avoided, (iii) the worth at the time of the award of the amount by
which the unpaid Rent for the balance of the Term after the time of award (had
there been no such termination) exceeds the amount of such loss of Rent that
Tenant proves could be reasonably avoided, and (iv) any other amount necessary
to compensate Landlord for all detriment proximately caused by Tenant's failure
to perform Tenant's obligations under this Lease or in the ordinary course of
things would be likely to result therefrom. The “worth at the time of the award”
of the amounts referred to in clauses (i) and (ii) above is to be computed by
allowing interest at the Default Rate. The “worth at the time of the award” of
the amount referred to in clause (iii) above is to be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus one percent.

 

25.4.        Landlord's Right to Cure Default. Landlord, at any time after
Tenant commits an Event of Default, may cure such Event of Default at Tenant's
sole cost. If Landlord at any time, by reason of Tenant's default or breach,
pays any sum or does any act that requires the payment of any sum, such sum
shall be due immediately from Tenant to Landlord at the time such sum is paid,
along with a supervisory fee in the amount of ten percent of such amount so
expended by Landlord, and shall be deemed Additional Rent under this Lease. If
Tenant fails to timely pay any amount due under this Paragraph within ten
business days of receipt of Landlord’s invoice for such costs, then (without
curing such default) interest at the Default Rate shall accrue (and be
immediately payable) on such overdue amount until it is paid.

 

25.5.        Enforcement Costs. All costs and expenses incurred by Landlord in
connection with collecting any amounts and damages owing by Tenant pursuant to
the provisions of this Lease, or to enforce any provision of this Lease,
including reasonable attorneys' fees, whether or not any action is commenced by
Landlord, shall be paid by Tenant to Landlord upon demand. If Tenant fails to
timely pay any amount due under this Paragraph, then (without curing such
default) interest at the Default Rate shall accrue (and be immediately payable)
on such overdue amounts until it is paid.

 

26.                Interest and Late Charges. Late payment by Tenant to Landlord
of Rent will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which would be impracticable or extremely difficult to fix. Such
costs include, processing, collection and accounting charges, and late charges
that may be imposed on Landlord by the terms of any deed of trust covering the
Premises. Therefore, if any Rent (in the form of good funds) is not received by
Landlord within ten days of its due date, then, without any requirement for
notice to Tenant, Tenant shall owe and pay to Landlord an additional sum of ten
percent of such overdue amount as a late charge. Such late charge represents a
fair and reasonable estimate of the costs that Landlord will incur by reason of
any late payment by Tenant, and therefore this Paragraph is reasonable under the
circumstances existing at the time this Lease is made. Acceptance of such late
charge by Landlord shall not constitute a waiver or cure of Tenant's default
with respect to such overdue amount, nor prevent Landlord from exercising any of
the other rights and remedies available to Landlord under this Lease. In
addition to the late charge payable by Tenant, as provided above, if any such
Rent is not paid within 30 days of the date such Rent was due, then Tenant shall
pay to Landlord interest on such overdue Rent (from such 30th day until all
amounts, including interest, are paid in full) at the rate of seven percent
above the “reference rate” announced from time to time by Bank of America, NT&SA
(the “Default Rate”). If such reference rate ceases to be announced, then a
comparable “prime rate” shall be utilized, as selected by Landlord.

 



22

 



 

27.                Landlord Default – Tenant’s Remedies. If Landlord fails to
cure a default by Landlord within any applicable cure period (or if no cure
period is specified, then within 30 days of written notice from Tenant setting
forth the nature of the claimed default; provided, however, if the nature of the
cure of such default will reasonably require more than 30 days to complete and
Landlord is proceeding with due diligence to remedy such matter, then such 30
day period will be extended for such additional time as may be necessary for
Landlord to complete such cure), Tenant may, as Tenant’s sole remedy, remedy
such default, whereupon Landlord shall reimburse Tenant for the reasonable
third-party costs incurred by Tenant to remedy such default within 30 days after
receipt of Tenant’s written demand therefor, together with copies of the paid
invoices evidencing the costs so incurred. In no event will Tenant have any
right to offset any amount owed by Landlord (regardless of whether Landlord is
in default hereunder) against Tenant’s monetary obligations under this Lease).

 

28.                Intentionally Deleted

 

29.                Destruction. If the Building is totally or partially
destroyed during the Term, rendering the Premises totally or partially
inaccessible or unusable, then, subject to the remainder of this Paragraph, (i)
Landlord shall promptly commence work necessary to restore the Building to
substantially the same condition as it was in immediately before such
destruction and shall diligently prosecute such restoration work until
completed, (ii) Landlord shall not be required to restore Tenant's Alterations
or Tenant's Personal Property, unless they are an integral part of the Premises
and they are specifically covered by insurance proceeds received by Landlord,
such excluded items being the sole responsibility of Tenant to restore, (iii)
such destruction shall not terminate this Lease (except as provided below), and
(iv) all obligations of Tenant under this Lease shall remain in effect, except
that the Basic Monthly Rent and Additional Rent shall be abated or reduced,
between the date of such destruction and the date of Substantial Completion of
restoration, by the ratio of (a) the Rentable Square Footage of the Premises
rendered unusable or inaccessible by the destruction, to (b) the Rentable Square
Footage of the Premises prior to such destruction. (The term "Substantial
Completion" as used herein will mean completed to such an extent that the
Premises may be used by Tenant for the Permitted Use, subject only to punchlist
or correction items, and the restoration can be finally completed within 60 days
and without material interference to Tenant's occupancy and use of the
Premises.) Notwithstanding anything to the contrary in this Paragraph, either
party shall have ten business days from the date of Landlord’s determination
that this sentence applies to the subject destruction/reconstruction, in which
to terminate this Lease if Landlord determines that (1) it will likely take more
than either (A) 330 days following the date of such casualty, or (B) 270 days
from obtaining all required permits for such reconstruction, in which to
complete such work, (2) such destruction (which is not de minimus in nature)
occurs during the last year of the Term, or (3) then-existing laws do not permit
such restoration. Additionally, Landlord may, at its election, terminate this
Lease by so notifying Tenant in writing on or before the later of 60 days after
such destruction or 30 days after Landlord's receipt of the proceeds (or written
notice of the amount of proceeds) from insurance maintained by Landlord, if (l)
such destruction exceeds 20% of the then-replacement value of the Premises, the
Building, or the Project, or (ll) Landlord reasonably determines that the cost
of such restoration will exceed the amount of insurance proceeds relating to
such destruction actually received by Landlord from insurance maintained by
Landlord, excluding deductibles, by more than five percent of such cost of
restoration. If Landlord or Tenant so terminates this Lease, then (x) Landlord
shall have no obligation to restore the Project , (y) Landlord shall retain all
insurance proceeds under Landlord’s maintained policies relating to such
destruction, and (z) this Lease shall terminate as of 30 days after such notice
of termination from Landlord to Tenant. Tenant hereby waives the provisions of
California Civil Code Sections 1932(2) and 1933(4) or any successor statute with
respect to any destruction of the Premises. If Landlord restores the Premises
following any such destruction, Tenant shall immediately refixturize, re-equip,
and (if applicable) restock the Premises and shall re-open the Premises for
business as soon thereafter as is reasonably practicable. If Tenant does not
intend to so reopen the Premises for business, it must notify Landlord in
writing within 20 business days of such damage or destruction, whereupon
Landlord may cease its repair work and terminate this Lease. Additionally, if
Landlord fails to Substantially Complete such restoration work within two
hundred seventy (270) days, Tenant may, by 30 days’ written notice to Landlord
delivered after such year (during which period of time such restoration is not
Substantially Completed), terminate this Lease.

 



23

 



 

30.                Condemnation. If during the Term, or during the period of
time between the execution of this Lease and the Lease Commencement Date, there
is any taking of all or any part of the Premises or any interest in this Lease
by the exercise of any governmental power, whether by legal proceedings or
otherwise, by any public or quasi-public authority, or private corporation or
individual, having the power of condemnation (any of the preceding a
“Condemnor”), or a voluntary sale or transfer by Landlord to any Condemnor,
either under threat of condemnation or while legal proceedings for condemnation
are pending (any of the preceding, a “Condemnation”), the rights and obligations
of Landlord and Tenant shall be determined pursuant to this Paragraph. If such
Condemnation is of the entire Premises, then this Lease shall terminate on the
date the Condemnor takes possession of the Premises (the “Date of
Condemnation”). If such Condemnation is of any portion, but not all, of the
Premises, then this Lease shall remain in effect, except that, if the remaining
portion of the Premises is rendered unsuitable for Tenant's continued use of the
Premises as conducted prior to Condemnation, then Tenant may elect to terminate
this Lease, by so notifying Landlord in writing (the “Termination Notice”)
within 30 days after the date that the nature and extent of the Condemnation
have been determined. Such termination shall be effective on the earlier of (i)
the date that is 30 days after the giving of the Termination Notice, or (ii) the
Date of Condemnation. If Tenant does not give to Landlord the Termination Notice
within such 30-day period, then all obligations of Tenant under this Lease shall
remain in effect, except that (unless the Premises are restored as set forth
below) Basic Monthly Rent and Tenant’s Share of Operating Expenses shall be
reduced by the ratio of (a) the Rentable Square Footage of the Premises taken to
(b) the Rentable Square Footage of the Premises immediately prior to the Date of
Condemnation. Notwithstanding anything to the contrary in this Paragraph, if,
within 30 days after Landlord's receipt of the Termination Notice, Landlord
notifies Tenant that Landlord at its cost will add to the remaining Premises (or
substitute for the Premises other comparable space in the Project) so that the
Rentable Square Footage of the Premises will be substantially the same after the
Condemnation as they were before the Condemnation, and Landlord commences the
restoration promptly and completes it within 150 days after Landlord so notifies
Tenant, then all obligations of Tenant under this Lease shall remain in effect,
except that Basic Monthly Rent and Additional Rent shall be abated or reduced
during the period from the Date of Condemnation until the completion of such
restoration by the ratio of (A) the Rentable Square Footage of the Premises
taken to (B) the Rentable Square Footage of the Premises immediately prior to
the Date of Condemnation. Unless Landlord restores the Premises pursuant to the
preceding sentence, or unless Tenant gives to Landlord the Termination Notice
within the relevant 30-day period, Tenant at its sole cost shall accomplish any
restoration required by Tenant to use the Premises. A temporary Condemnation of
the Premises, or any part of the Premises, for less than 180 days, shall not
constitute a Condemnation under this Paragraph; but the Basic Monthly Rent and
Tenant’s Share of Operating Expenses shall abate as to the portion of the
Premises affected during such temporary Condemnation, including any portion of
the Premises rendered unsuitable for Tenant’s continued use as conducted prior
to the Condemnation. All compensation, sums, or anything of value awarded, paid,
or received on a total or partial Condemnation (the “Award”) shall belong to and
be paid to Landlord. Tenant shall have no right to any part of the Award, and
Tenant hereby assigns to Landlord all of Tenant's right, title, and interest in
and to any part of the Award, except that Tenant shall receive from the Award
any sum paid expressly to Tenant from the Condemnor for Tenant’s Personal
Property or for severance damages. Landlord and Tenant waive the provisions of
any statute (including without limitation California Code of Civil Procedure
Section 1265.130 or any successor statute) that allows Landlord or Tenant to
petition the superior court (or any other court) to terminate this Lease in the
event of a partial Condemnation of the Premises.

 

31.                Assignment and Other Transfers.

 

31.1.        Restriction on Transfer. Without Landlord’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed and except as
permitted by Paragraph 31.3, below, none of the following shall occur (nor be
permitted by Tenant to occur), voluntarily, involuntarily, by operation of law,
or otherwise (any of the following, a “Transfer”): (i) any assignment, sublease,
disposition, sale, concession, license, license agreement for the use of any
portion of the Premises, mortgage, encumbrance, hypothecation, pledge,
collateral assignment, or other transfer, by Tenant of this Lease, any interest
in this Lease, or all or any portion of the Premises; or (ii) any assignment,
disposition, sale, transfer, acquisition, or issuance of equitable interests
(whether stock, partnership or otherwise) in Tenant, to or by any person,
entity, or group of related persons or affiliated entities, whether in a single
transaction or in a series of related or unrelated transactions, which results
in such person, entity, or group holding (or assigning, transferring, disposing
of, or selling) 50% or more of the aggregate issued and outstanding equitable
interests in Tenant.

 



24

 



 

31.2.        Transfer Provisions Generally.

 

31.2.1. Landlord shall not be liable in damages to Tenant or to any proposed
subtenant, assignee or other transferee (any of the preceding a “Proposed
Transferee”) if such consent is adjudicated to have been unreasonably withheld,
and, in such event, Tenant's sole remedy shall be to have the proposed Transfer
declared as valid as if Landlord's consent had been given, although Tenant shall
be entitled to reasonable attorney's fees if Tenant is the prevailing party in
such litigation. At least 30 days prior to entering into any proposed Transfer,
Tenant shall submit to Landlord the sum of $500.00 (as payment toward Landlord's
and Landlord's attorneys' cost of reviewing, consenting to, rejecting and/or
consummating any proposed Transfer), and a written notice (“Tenant's Notice”)
which includes (i) a fully executed copy of the instrument of transfer (i.e.,
the sublease or assignment) relating to the proposed Transfer, along with all
related agreements, documents, instruments, exhibits, and escrow instructions,
(ii) the name and address of the Proposed Transferee, (iii) an abstract of the
terms and conditions of the proposed Transfer, including without limitation the
economics of such Proposed Transfer and the commencement or effective date of
the proposed Transfer, which shall be at least 30 days after Tenant's Notice is
given, and (iv) the nature, character, and current banking, financial, and other
credit information and references with respect to the Proposed Transferee and
the business of the Proposed Transferee (including without limitation tax
returns for the three most-recent years, a business plan with cash-flow
projections and financial projections with assumptions and competitive market
analysis), in reasonably sufficient detail to enable Landlord to determine the
Proposed Transferee's financial responsibility.

 

31.2.2. Within 30 days after Landlord's receipt from Tenant of such sum and
Tenant's Notice, and all documentation requested of Tenant by Landlord, Landlord
shall notify Tenant whether Landlord has consented to the proposed Transfer. Any
consent by Landlord to any proposed Transfer shall not constitute a consent with
respect to any other Transfer. If Landlord consents to any proposed Transfer,
and Tenant fails to consummate such Transfer within 30 days of the commencement
or effective date of the proposed Transfer (as set forth in Tenant's Notice) or,
if Tenant’s Notice fails to identify such a date, then within 150 days of the
Tenant’s Notice, then such consent shall be deemed withdrawn and Tenant shall be
required again to comply with this Paragraph before making a Transfer. Landlord
shall not have unreasonably withheld its consent with respect to any Transfer if
(among other things) Landlord shall not have received such sum or Tenant's
Notice, if the nature or character of the Proposed Transferee is not in keeping
with the dignity and character of the Building and the surrounding area, if the
Proposed Transferee’s proposed use is materially and adversely different than
the Permitted Use or Tenant’s prior use, if the proposed Transfer will result in
the diminution of the value or marketability of the Building or the Project, if
Landlord is not reasonably satisfied that the Proposed Transferee is
creditworthy, or if the proposed Transfer will conflict with or result in a
breach of any of the provisions of, or constitute a default under, any
agreement, instrument, or document to which Landlord is a party or by which the
Project may be bound. No Transfer shall release or discharge Tenant from any
liability, whether past, present, or future, under this Lease and Tenant shall
continue to remain directly and primarily liable under this Lease (and not as a
mere surety); provided, however, as a condition to granting consent to any
assignment (or like Transfer) Landlord may require the assigning Tenant to
execute a guaranty on Landlord's standard form—which guaranty shall serve to
release such assigning Tenant from direct liability hereunder and such assigning
Tenant will then only have liability for matters first accruing under this Lease
thereafter pursuant to such guaranty. Tenant irrevocably assigns to Landlord, as
security for Tenant's obligations under this Lease, all rent and other amounts
generated from any Transfer, and Landlord, as assignee and as special
attorney-in-fact for Tenant, or a receiver for Tenant appointed on Landlord's
application, may collect such rent and other amounts and apply them toward
Tenant's obligations under this Lease; except that, unless a default occurs
under this Lease, Tenant shall have the right to collect such rent and other
amounts.

 

31.2.3 Unless otherwise agreed to by all parties, the Tenant's Security Deposit
(if any) shall be retained by Landlord and returned to the lawful tenant in
possession of the Premises at the time of the Lease termination, subject to the
terms and conditions of Paragraph 6 of this Lease. Any Transfer documentation
shall contain the following provisions, which provisions whether contained in
such Transfer documentation or not, shall apply to such Transfer: (a) Such
Transfer shall be subject and subordinate to, and bound by, all provisions of
this Lease; (b) No Proposed Transferee shall be permitted to enter into any
Transfer without Landlord's prior written consent; and (c) At Landlord's option,
in the event of cancellation or termination of this Lease for any reason or the
surrender of this Lease, whether voluntarily, involuntarily, by operation of law
or otherwise, prior to the expiration of such Transfer, the Proposed Transferee
shall make full and complete attornment to Landlord for the balance of the term
of such Transfer. Such attornment shall be evidenced by an agreement in form and
substance reasonably satisfactory to Landlord that the Proposed Transferee shall
execute and deliver to Landlord within five days after request by Landlord.

 



25

 

 

31.2.4. Tenant shall promptly reimburse Landlord for Landlord's reasonable cost
(less the $500.00 previously paid) of reviewing, consenting to, rejecting and/or
consummating any proposed Transfer, including without limitation reasonable
attorneys' fees and costs/fees of Landlord’s Lender in connection therewith. If
Tenant fails to pay such amount within twenty business days of written demand,
Tenant shall be in default hereunder and Landlord shall have the right, in
addition to its other rights and remedies under this Lease, to revoke its prior
approval of the proposed Transfer if such Proposed Transferee has not yet taken
over possession of the Premises.

 

31.3.        Excess Rent and Recapture. Tenant shall promptly pay to Landlord,
as and when received, 50% of all rents and other consideration after all of
Tenant’s reasonable third-party expenses incurred in connection with such
Transfer are deducted, of whatever nature, payable by the Proposed Transferee
(or receivable by Tenant) pursuant to or as a result of any Transfer, which
exceed (i) in the case of a sublease of a portion of the Premises, the portion
of the Basic Monthly Rent that is allocable to the portion of the Premises
subleased (such allocation based on the Rentable Square Footage of the portion
subleased), or (ii) in the case of any other Transfer, the Basic Monthly Rent.
Landlord additionally has the right, in the event Tenant indicates in the
Tenant’s Notice that it desires to assign this Lease or sublet greater than 50%
of the Premises, at its election, by giving written notice (the “Recapture
Notice”) to Tenant within 15 days after receipt of Tenant’s Notice, to recapture
the Premises and terminate this Lease. If Landlord elects to exercise such right
and delivers a Recapture Notice to Tenant, this Lease shall automatically be
deemed terminated as of the commencement or effective date stated in Tenant’s
Notice for the proposed Transfer, and Tenant shall surrender possession of the
Premises as of such date (and any failure to do so shall constitute a default
hereunder); provided that, Tenant may in a written notice given within 15 days
after receipt of the Recapture Notice withdraw the Tenant’s Notice, which shall
thereafter be deemed of no force or effect.. Landlord’s giving of a Recapture
Notice shall not constitute Landlord’s consent to Tenant’s proposed Transfer.

 

31.4.        Permitted Transferee. Notwithstanding anything to the contrary
contained in Paragraphs 31.1 or 31.3, above, no consent of Landlord will be
required for, and no amounts will be payable to Landlord in connection with, any
assignment or subletting to any of the following (any of which will constitute a
“Permitted Transferee”):

 

31.4.1.      Any parent, wholly-owned subsidiary, or other company of which
Tenant owns all or substantially all of the voting and beneficial interests, or
which company owns all or substantially all of the voting and beneficial
interests in Tenant, and which parent, subsidiary, or other company has a net
worth (determined in accordance with GAAP) equal to or greater than Tenant’s net
worth as of the day before such transaction or as of the Lease Commencement
Date, whichever is less;

 

31.4.2.      Any surviving or successor entity resulting from a merger,
consolidation, or sale of substantially all of the assets of Tenant, where the
net worth of the resulting or acquiring company exceeds (as determined in
accordance with GAAP), the net worth of the Tenant as of the day prior to such
transaction or as of the Lease Commencement Date, whichever is less; or

 

31.4.3.      Any sale of stock as part of a “public offering” on one of the
nationally recognized securities exchanges (such as, without limitation, NYSE or
NASDAQ).

 



26

 



 

Notwithstanding the foregoing, and as a condition precedent to the effectiveness
of any such Transfer to a Permitted Transferee under Sections 31.4.1 or 31.4.2,
at least 20 days prior to any proposed Transfer to a Permitted Transferee,
Tenant shall notify Landlord in writing of its intention to undertake such a
Transfer and provide Landlord with sufficient information to confirm that such
entity will in fact be a Permitted Transferee and the assigning Tenant shall
execute Landlord's form guaranty—which guaranty shall serve to release such
assigning Tenant from direct liability hereunder and such assigning Tenant will
then only have liability for matters first accruing under this Lease thereafter
pursuant to such guaranty (it being understood that if such assigning Tenant
fails to execute such a Guaranty, then such assignment shall constitute an Event
of Default, such Transfer will be void, and such assigning Tenant shall remain
primarily liable hereunder). Landlord shall keep all such information
confidential. Other than the right to engage in such a Transfer to a Permitted
Transferee without Landlord’s consent, all other provisions of Paragraph 31.2
shall apply to such a Transfer under Sections 31.4.1 or 31.4.2.

 

32.                Landlord’s Reserved Rights.

 

32.1.        General Rights Reserved. In addition to the specific reserved
rights identified in Paragraph 32.2, below, Landlord, as owner of the Project,
in addition to Landlord’s other rights, reserves the right from time to time:
(i) to temporarily utilize portions of the Common Areas for, among other things,
entertainment, outdoor shows, displays, automobile and other product shows, the
leasing of kiosks, or such other uses which, in Landlord’s reasonable judgment,
are appropriate; (ii) to utilize the lighting standards and other areas or
improvements in the Common Areas for advertising, notice purposes, or other
reasonable purposes; (iii) to close any of the Common Areas to the extent
required in the opinion of Landlord's legal counsel to prevent a dedication of
any of the Common Areas or the accrual of any rights to any person or to the
public in and to any portion of the Common Areas; (iv) to close, temporarily,
any of the Common Areas for maintenance purposes; (v) to designate other
property outside the boundaries of the Project to become part of the Common
Areas; (vi) to close off or otherwise utilize portions of the Common Areas while
constructing improvements or making repairs or alterations to any portion of the
Project; (vii) to utilize portions of the Common Areas, on a temporary basis, as
a staging area for any construction work by Landlord or its affiliates, agents,
tenants, or contractors; and (viii) to make any changes to the Common Areas, or
any part of the Project, including without limitation changes to buildings or
other improvements, the addition of new buildings or other improvements, and/or
changes in (among other things) the location of driveways, entrances, exits,
vehicular parking spaces, or the direction of the flow of traffic. In exercising
such rights, Landlord agrees that (1) it will not materially adversely interfere
with Tenant's use of the Premises and further agrees to use commercially
reasonable efforts to minimize any lesser interference with Tenant's use of the
Premises caused by the exercise of such rights; and (ii) in the event Landlord
elects to close or restrict access to a material portion of the parking area
pursuant to the rights reserved under this Paragraph 32.1, Landlord will provide
substitute unreserved parking at no cost to Tenant.

 

32.2.        Future Construction. Tenant acknowledges that, as more particularly
provided below, the development of the Project is continuing and may, at
Landlord’s election, include the construction of additional buildings and
improvements within the Project, including in areas which currently constitute
Common Areas. Tenant is entering into this Lease with a full understanding of
the possible ramifications/effects of such future development work on its
tenancy and the rental charged hereunder takes such factors into account. Tenant
further acknowledges and agrees that Landlord may, from time to time, at its
sole election, construct (including, without limitation, additional buildings),
reconstruct (including without limitation the replacement of certain
improvements with other improvements), improve (including tenant improvements),
modify, expand, or otherwise alter the Project (collectively, “Construction
Work”), or portions thereof (in no event however will Landlord have any
obligation to do so). Tenant acknowledges that any such Construction Work will
necessarily involve, among other things, the generation of noise, dust, and
vibrations, barricading portions of the Project and the placement of scaffolding
within the Project, demolition, structural alterations, storage of materials and
equipment within the Project, and the presence of workmen within the Project,
all of which may require the rearrangement of the Common Areas, including,
without limitation, landscaping, parking areas (which may include the provision
of temporary parking areas during periods of construction), roadways, lighting
facilities, and the re-direction of vehicular and pedestrian traffic. Further,
Landlord hereby reserves such licenses and easements in, on, above or below the
Premises as may be reasonably required (i) for the installation, inspection,
surveying, maintenance, or construction of mains, conduits, shafts, columns,
footings, piers, pipes or other facilities to serve any building within the
Project, or (ii) for any Construction Work; provided, however, Landlord will use
its good faith efforts to minimize any unreasonable interference with Tenant’s
use, occupancy, or enjoyment of the Premises as contemplated by this Lease.
Except as provided below, Tenant waives any and all claims, defenses, rights of
offset, or deductions based upon any inconvenience suffered by Tenant or any
interruption of or interference with Tenant’s business including, without
limitation, any loss of business, damage to property, loss of electronic
information, or inconvenience to Tenant or Tenant’s Invitees as a result of or
relating to such Construction Work. Landlord hereby reserves for itself and its
agents, employees, licensees and contractors, the right to enter the Premises to
the extent reasonably necessary to pursue such Construction Work upon 24 hours’
prior notice to Tenant. The exercise of any of Landlord’s rights pursuant to
this Paragraph will not entitle Tenant to any abatement of Rent or other claim,
right of offset, or defense against Landlord, except that (a) Tenant shall have
the right (subject to the provisions of Paragraph 19) to bring an action against
Landlord (as Tenant’s sole remedy) in the event Tenant suffers any damages as a
result of Landlord’s gross negligence or intentional misconduct in pursuing such
Construction Work, and (b) if such Construction Work results in Tenant being
unable to access the Premises, or portions thereof, for the Permitted Use for a
period of greater than five business days, Tenant shall be entitled to equitable
abatement of the Rent for such period of time during which it is unable to
access the Premises. Tenant further acknowledges that expansion of the Project
may affect the amount of the Lease Expenses and the portion thereof payable by
Tenant. . In exercising such rights, Landlord agrees that (1) it will not
materially adversely interfere with Tenant's use of the Premises and further
agrees to use commercially reasonable efforts to minimize any lesser
interference with Tenant's use of the Premises caused by the exercise of such
rights; (ii) subject to Paragraph 11, Landlord will not materially adversely
interfere with Tenant's parking rights; and (iii) in the event Landlord elects
to close or restrict access to a material portion of the parking area pursuant
to the rights reserved under this Paragraph 32.1, Landlord will provide
substitute unreserved parking at no cost to Tenant.

 



27

 

 

32.3.        Intentionally Deleted.

 

33.                Easements. Landlord may, at its election, from time to time,
grant such easements, rights and dedications, and cause the recordation of
parcel maps, easement and operating agreements, and restrictions affecting the
Premises and the Project, provided that no such acts materially and adversely
affect Tenant’s rights of ingress or egress to the Building and the Premises or
Tenant’s right to use the Premises. Tenant shall promptly sign any documents or
instruments to accomplish the foregoing upon request by Landlord. Tenant
irrevocably appoints Landlord as Tenant’s special attorney-in-fact to execute
and deliver such documents or instruments on behalf of Tenant if Tenant refuses
or fails to do so within ten days of written request.

 

34.                Access by Landlord. Landlord and any of Landlord's Invitees
shall have the right to enter the Premises at all reasonable times, during
normal business hours if feasible under the circumstances, and upon 24 hours’
notice, if feasible under the circumstances, (i) to determine whether the
Premises are in good condition and whether Tenant is complying with its
obligations under this Lease, (ii) to do any necessary maintenance or make any
restoration to the Premises that Landlord has the right or obligation to
perform, (iii) to serve, post, or keep posted any notices required or allowed
under this Lease, (v) to post “for sale” or “for rent” or “for lease” signs
during the final nine months of the Term, (vi) to show the Premises to brokers,
lenders, agents, prospective buyers, prospective tenants, or other persons
interested in a listing of, financing, purchasing, or occupying the Project, the
Premises or any portion of the Project or the Premises, and (vii) to shore the
foundations, footings, and walls of the Project, and to erect scaffolding and
protective barricades around and about the Premises, but not so as to prevent
entry to the Premises, and to do any other act or thing necessary for the safety
or preservation of the Premises if any excavation or other construction is
undertaken or is about to be undertaken on any adjacent property or nearby
street. In the event of an emergency Landlord shall have the right to enter the
Premises at any time, without prior notice to Tenant. Landlord's rights under
this Paragraph extend, with Landlord's consent, to the owner of adjacent
property on which excavation or construction is to take place and the adjacent
property owner's agents, employees, officers, and contractors. Landlord shall
not be liable for any inconvenience, disturbance, loss of business, nuisance, or
other damage arising out of any entry on the Premises as provided in this
Paragraph except damage resulting directly from the grossly negligent acts or
willful misconduct of Landlord or Landlord's Invitees. Tenant shall not be
entitled to any abatement or reduction of Basic Monthly Rent or other Rent
because of the exercise by Landlord of any rights under this Paragraph.

 

35.                Indemnity. Tenant hereby agrees to indemnify, defend,
protect, and hold harmless Landlord and its shareholders, officers, directors,
agents, property managers, employees, contractors, and the partners comprising
Landlord (if any) from and against all Claims (as defined below) and all costs,
expenses, and attorneys' fees incurred in the defense or handling of any such
Claims or any action or proceeding brought on any of such Claims. For purposes
of this Lease, the term “Claims” shall mean all liabilities, damages, losses,
costs, expenses, attorneys' fees, and claims (except to the extent they result
from Landlord's negligent acts or willful misconduct) arising from or which seek
to impose liability under or because of (i) Tenant's or Tenant's Invitees' use
of the Premises, (ii) the conduct of Tenant's business, (iii) any activity,
work, or things done, permitted, or suffered by Tenant or any of Tenant's
Invitees in or about the Premises or elsewhere, (iv) any breach or default in
the performance of any obligation to be performed by Tenant under this Lease,
and/or (v) any negligence of Tenant or any of Tenant's Invitees. If any action
or proceeding is brought against Landlord or its shareholders, officers,
directors, agents, property managers, employees, contractors, or the partners
comprising Landlord (if any) by reason of any such Claims, Tenant upon notice
from Landlord shall defend such action or proceeding at Tenant's sole cost by
legal counsel satisfactory to Landlord.

 



28

 

 

36.                Exemption of Landlord from Liability. Except to the extent
caused by Landlord's grossly negligent acts or willful misconduct, Tenant
assumes all risk of, Tenant waives all claims against Landlord in respect of,
and Landlord shall not be liable for, any of the matters set forth in the
preceding Paragraph or any of the following: injury to Tenant's business, loss
of income from such business, or damage or injury to the goods, wares,
merchandise, or other property or the person of Tenant, Tenant's Invitees, or
any other persons in, upon, or about the Premises, whether such damage, loss, or
injury is caused by or results from criminal acts, fire, steam, electricity,
gas, water, rain, the breakage, leakage, obstruction or other defects of pipes,
sewer lines, sprinklers, wires, appliances, plumbing, air-conditioning or
lighting fixtures, or any other cause, conditions arising upon the Premises, or
other sources or places, and regardless of whether the cause of such damage,
loss, or injury or the means of repairing such damage, loss, or injury is
inaccessible to Tenant. In connection with the foregoing, Tenant hereby waives
any defense would otherwise be provided by Section 1542 of the California Civil
Code (which states "A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor"), or laws of a similar nature,
which would limit any such release to matters known or suspected to exist by
Tenant. This Lease shall not be affected or impaired by any change to any part
of the Project or any sidewalks, streets or improvements nearby the Project.

 

37.                Hazardous Substances.

 

37.1.        Landlord’s Covenants. Landlord hereby notifies Tenant, and Tenant
hereby acknowledges that, prior to the leasing of the Premises pursuant to this
Lease, Tenant has been notified, pursuant to California Health and Safety Code
Section 25359.7 (or any successor statute), that Landlord knows, or has
reasonable cause to believe, that certain hazardous substances (as such term is
used in such Section 25359.7), such as common cleaning supplies, office
supplies, spillage of petroleum products from motor vehicles, and other consumer
products, may have come (and may in the future come) to be located on or beneath
the Premises and/or the Project. Notwithstanding the foregoing, Landlord shall
not cause any unlawful accumulations of Hazardous Material (as defined below) to
be generated, brought onto, used, stored, or disposed of in or about the
Premises, the Building, or the Project by Landlord or its agents, employees, or
contractors, except for limited quantities of standard office and janitorial
supplies and petroleum and petroleum-related products commonly used on or at
similar office projects. Furthermore, Landlord shall: (a) use, store, and
dispose of all such permitted Hazardous Material in strict compliance with all
applicable statutes, ordinances, and regulations in effect during the Lease Term
that govern and/or relate to Hazardous Material, public health and safety and
protection of the environment, and (b) comply at all times during the Lease Term
with all environmental laws (as defined in Paragraph 37.2, below). Except as to
those matters which are Tenant’s responsibility pursuant to Paragraph 37.2,
below, Landlord shall be responsible, at its expense (or the expense of others;
but not as an Operating Expense) to cause any unlawful accumulations of
Hazardous Materials to be remediated in accordance with the requirements of all
applicable environmental laws.

 

37.2.        Tenant’s Covenants. Tenant covenants, represents, and warrants to
the Landlord that its use of the Premises, the Building, and the Project will be
in full compliance with all environmental laws. Tenant hereby agrees to
indemnify Landlord against all actions, liabilities, damages, losses, costs,
expenses, attorneys’ fees, and claims (except to the extent they arise as a
result of Landlord’s grossly negligent acts or willful misconduct), arising from
or relating to: (i) any discharges, releases, or threatened releases of any
Hazardous Material into ambient air, water, or land by Tenant or Tenant’s
Invitee’s from, on, under, or above the Premises, (ii) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants, or hazardous or toxic wastes, substances,
or materials by Tenant or Tenant’s Invitees, from, on, or under, the Premises,
or (iii) a violation of any environmental law on, under, or above the Premises
by Tenant or Tenant’s Invitees (for purposes of this Lease, “environmental laws”
shall mean any Federal, State, or local law, statute, regulation, ordinance,
guideline, or common law principle relating to public health or safety or the
use or control of the environment, including without limitation the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Carpenter-Presley-Tanner Hazardous Substance Account Act, the California
Hazardous Waste Control Law, the Federal Clean Air Act, the California Air
Resources Act, the Federal Clean Water Act, the California Porter-Cologne Water
Quality Control Act, the Federal Resource Conservation and Recovery Act, the
California Nejedly-Z'berg-Dills Solid Waste Management and Recovery Act, and
California Health and Safety Code Section 25359.7). Tenant agrees to promptly
reimburse Landlord for all of Landlord's costs arising from periodic monitoring
of Tenant's use, handling, or storage of Hazardous Substances at or surrounding
the Premises. Tenant shall not cause or permit any Hazardous Material to be
generated, brought onto, used, stored, or disposed of in or about the Premises,
the Building, or the Project by Tenant or its agents, employees, contractors,
subtenants, or invitees, except for limited quantities of standard office and
janitorial supplies. Tenant shall: (a) use, store, and dispose of all such
permitted Hazardous Material in strict compliance with all applicable statutes,
ordinances, and regulations in effect during the Lease Term that govern and/or
relate to Hazardous Material, public health and safety and protection of the
environment, and (b) comply at all times during the Lease Term with all
environmental laws. If the Premises are contaminated (or, due to the acts or
omissions of Tenant or Tenant's Invitees, the Project is contaminated) by any
Hazardous Material during the Term, then (1) Tenant shall promptly notify
Landlord in writing of such contamination, and (2) Landlord may elect to either
(A) demand that Tenant perform all remediation required by Landlord (to
Landlord's satisfaction and at Tenant's sole cost, necessary to return the
Premises (and/or the Project) to at least as good a condition as the Premises
(or the Project) are in as of the date of this Lease, which Tenant shall
immediately do upon receipt of notice from Landlord, or (B) proceed to cause
such investigation, clean-up, and remediation work which Landlord deems
necessary or desirable to be undertaken, whereupon the entire cost thereof (plus
a supervisory fee equal to ten percent of such cost) will be payable by Tenant
to Landlord upon demand as Additional Rent. If, after demand by Landlord, as
provided in this Paragraph, Tenant does not promptly commence and diligently
pursue such remediation, then Landlord may, at Landlord's election, perform or
cause to be performed such remediation and Tenant shall immediately, upon
demand, pay the cost thereof to Landlord, plus a supervisory fee in the amount
of ten percent of such cost. Tenant's obligations and liability under this
Paragraph shall survive the termination of Tenant's tenancy and the Term of this
Lease, except that nothing contained in this Paragraph shall be deemed to impose
liability on Tenant for any problem arising after the Term of this Lease
provided neither Tenant nor Tenant's Invitees contributed to such problem during
the Term of the Lease.

 



29

 



 

37.3.        Definition of Hazardous Materials. As used in this Lease the term
"Hazardous Material" shall mean any hazardous or toxic substance, material, or
waste that is or becomes regulated by the United States, the State of
California, or any local government authority having jurisdiction over the
Building. Hazardous Material includes, without limitation: (a) any "hazardous
substance", as that term is defined in the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 (CERCLA) (42 United States Code Sections
9601-9675); (b) "hazardous waste", as that term is defined in the Resource
Conservation and Recovery Act of 1976 (RCRA) (42 United States Code Sections
6901-6992k); (c) any pollutant, contaminant, or hazardous, dangerous, or toxic
chemical, material, or substance, within the meaning of any other applicable
federal, state, or local law, regulation, ordinance, or requirement (including
consent decrees and administrative orders imposing liability or standards of
conduct concerning any hazardous, dangerous, or toxic waste, substance, or
material, now or hereafter in effect); (d) petroleum products; (e) radioactive
material, including any source, special nuclear, or byproduct material as
defined in 42 United States Code Sections 2011-2297; (f) asbestos in any form or
condition; and (g) polychlorinated biphenyls (PCBs) and substances or compounds
containing PCBs.

 

38.                Prohibition Against Mold, Lead-Based Paint, and
Asbestos-Containing Materials. Tenant shall not allow or permit any lead-based
paint to be used in the Premises, nor shall Tenant allow or permit any condition
to occur which could result in the growth of mold within the Premises.
Additionally, Tenant shall not allow or permit any materials which contain
asbestos in any form or concentration (“Asbestos-Containing Materials”) to be
used or stored in the Premises or used in the construction of any improvements
or alterations to the Premises, including, without limitation, building or
construction materials and supplies. Such prohibition against
Asbestos-Containing Materials shall apply regardless of whether the
Asbestos-Containing Materials may be considered safe or approved for use by a
manufacturer, supplier, or governmental authority, or by common use or practice.
Landlord shall have the right, upon 24-hours’ written notice, to enter upon and
conduct inspections of the Premises to determine Tenant's compliance with this
Paragraph. If Tenant violates the foregoing covenants relating to lead-based
paint, mold, and Asbestos-Containing Materials (collectively “Prohibited
Substances”), then (a) Tenant shall, upon notice from Landlord, immediately
remove and remediate any damage from such Prohibited Substances at Tenant's sole
cost, (b) such removal and remediation shall comply with all applicable laws,
regulations, and requirements, (c) Tenant shall reimburse Landlord for all
expenses incurred in connection with any inspection and testing of the Premises
conducted by Landlord, and (d) unless Tenant completes such removal within 30
days after notice from Landlord, Landlord may, at its election, do either or
both of the following: (i) declare an Event of Default (without the requirement
of any notice under Paragraph 24.4) and exercise Landlord’s remedies hereunder,
including, without limitation, terminate this Lease upon ten days prior written
notice to Tenant, and/or (ii) remove and remediate such Prohibited Substances
and obtain reimbursement from Tenant for the cost of such removal and
remediation, including a supervisory fee payable to Landlord in the amount of
ten percent of the removal and disposal cost. Tenant shall indemnify Landlord
and Landlord's directors, officers, employees, and agents against all costs,
liabilities, expenses, penalties, and claims for damages, including, without
limitation, litigation costs and attorneys' fees, arising from (A) the presence
of Prohibited Substances upon the Premises, to the extent that such Prohibited
Substances are used, stored, or otherwise permitted in the Premises or used in
the construction of any Alterations by Tenant or Tenant's agents, employees,
representatives, or independent contractors, (B) any lawsuit, settlement,
governmental order, or decree relating to the presence, handling, removal, or
disposal of Prohibited Substances upon or from the Premises, to the extent that
such Prohibited Substances are used, stored, or otherwise permitted in the
Premises or used in the construction of any improvements or Alterations to the
Premises by Tenant or Tenant's agents, employees, representatives or independent
contractors, or (C) Tenant's failure to perform its obligations to remove such
Prohibited Substances under this Paragraph. The provisions of this Paragraph
shall not apply to any Prohibited Substances brought onto the Premises by
Landlord or Landlord’s Invitees or resulting from the acts of Landlord or
Landlord’s Invitees.

 



30

 

  

39.                Security Measures. Tenant acknowledges that, although the
Building may contain a restricted access entry system (if provided for as part
of Landlord's Work), (i) the Basic Monthly Rent does not include the cost of any
security measures for any portion of the Project (ii) Landlord shall have no
obligation to provide any such security measures, (iii) Landlord has made no
representation to Tenant regarding the safety or security of the Project, and
(iv) Tenant will be solely responsible for providing any security it deems
necessary to protect itself, its property, and Tenant's Invitees in, on, or
about the Project. If Landlord provides any security measures at any time, then
the cost thereof shall be included as part of the Operating Expenses, but
Landlord will not be obligated to continue providing such security measures for
any period of time, Landlord may discontinue such security measures without
notice and without liability to Tenant, and Landlord will not be obligated to
provide such security measures with any particular standard of care. Tenant
assumes all responsibility for the security and safety of Tenant, Tenant's
property, and Tenant's Invitees. Tenant releases Landlord from all claims (other
than due to Landlord's gross negligence or intentional misconduct) for damage,
loss, or injury to Tenant, Tenant's Invitees, and/or to the personal property of
Tenant and/or of Tenant's Invitees, even if such damage, loss, or injury is
caused by or results from the criminal, reckless, or negligent acts of third
parties. In connection with the foregoing, Tenant hereby waives any defense
would otherwise be provided by Section 1542 of the California Civil Code (which
states "A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor"), or laws of a similar nature, which would limit any
such release to matters known or suspected to exist by Tenant. Tenant is hereby
instructed to conduct its own investigation through local police agencies
regarding any criminal acts or dangerous conduct that has occurred in or near
the Project. Landlord shall have no duty to warn Tenant of any criminal acts or
dangerous conduct that has occurred in or near the Project, regardless of
Landlord's knowledge of such crimes or conduct, and Tenant hereby undertakes to
remain informed regarding such issues.

 

40.                Subordination and Attornment. This Lease and Tenant's rights
under this Lease are subject and subordinate to any mortgage, deed of trust,
ground lease, or underlying lease (and to all renewals, modifications,
consolidations, replacements, or extensions thereof), now or hereafter affecting
the Premises. The provisions of this Paragraph shall be self-operative, and no
further instrument of subordination shall be required. In confirmation of such
subordination, however, Tenant shall promptly execute and deliver any
commercially reasonable instruments that Landlord, any Lender, or the lessor
under any ground or underlying lease, may request to evidence such
subordination, provided such instrument contains customary non-disturbance
language in favor of Tenant and is consistent with the provisions of the next
sentence including, without limitation, a Subordination, Attornment, and
Non-Disturbance Agreement in the form to be commercially reasonable and
acceptable to Lender. If any Lender, or the lessor of any ground or underlying
lease affecting the Premises, shall hereafter succeed to the rights of Landlord
under this Lease, whether by foreclosure, deed in lieu of foreclosure, or
otherwise, then (i) such successor landlord shall not be subject to any offsets
or defenses which Tenant might have against Landlord, (ii) such successor
landlord shall not be bound by any prepayment by Tenant of more than one month's
installment of Basic Monthly Rent or any other Rent, (iii) such successor
landlord shall not be subject to any liability or obligation of Landlord except
those arising after such succession, (iv) Tenant shall attorn to and recognize
such successor landlord as Tenant's landlord under this Lease, (v) Tenant shall
promptly execute and deliver any commercially reasonable instruments that may be
necessary to evidence such attornment, (vi) upon such attornment, this Lease
shall continue in effect as a direct lease (whether separately documented or
not) between such successor landlord and Tenant upon and subject to all of the
provisions of this Lease, and (vii) Tenant shall be entitled to quiet enjoyment
of the Premises for so long as Tenant is not in default under the terms of this
Lease or any substitute lease referenced above. Notwithstanding the preceding
provisions of this Paragraph, if any ground lessor or Lender elects to have this
Lease prior to the lien of its ground lease, deed of trust, or mortgage, and
gives written notice thereof to Tenant that this Lease shall be deemed prior to
such ground lease, deed of trust, or mortgage, whether this Lease is dated prior
or subsequent to the date of such ground lease, deed of trust, or mortgage, then
this Lease shall be deemed to be prior to the lien of such ground lease or
mortgage and such ground lease, deed of trust, or mortgage shall be deemed to be
subordinate to this Lease.

 



31

 

 

41.                Estoppel Certificate. Within ten days after written request
from Landlord, Tenant shall execute and deliver to Landlord, in recordable form,
a certificate (“Estoppel Certificate”) stating (i) that this Lease is unmodified
and in full force and effect, or in full force and effect as modified, and
stating all modifications, (ii) the then-current Basic Monthly Rent, (iii) the
dates to which Basic Monthly Rent has been paid in advance, (iv) the amount of
any security deposit, prepaid rent or other payment constituting Rent which has
been paid, (v) whether or not Tenant or, to Tenant’s knowledge, Landlord is in
default under this Lease and whether there currently exist any defenses or
rights of offset under the Lease in favor of Tenant, (vi) that any Landlord’s
Work required by this Lease is complete (or stating any exceptions) and (vii)
such other matters as Landlord may reasonably request. Tenant's failure to
deliver such certificate within such ten day period shall be conclusive upon
Tenant for the benefit of Landlord, and any successor in interest to Landlord,
any lender or proposed lender, and any purchaser or proposed purchaser of the
Project that, except as may be represented by Landlord, this Lease is unmodified
and in full force and effect, no Rent has been paid more than 30 days in
advance, neither Tenant nor Landlord is in default under this Lease, no defenses
or rights of offset under the Lease exist in favor of Tenant, and that all
Landlord’s Work required by this Lease is complete. Landlord will similarly, in
connection with any lending or Transfer transaction, upon ten days written
request from Tenant, execute an estoppel certificate in favor of Tenant's
proposed lender or Transferee confirming (i) that this Lease is unmodified and
in full force and effect, or in full force and effect as modified, and stating
all modifications, (ii) the then-current Basic Monthly Rent, (iii) the dates to
which Basic Monthly Rent has been paid in advance, (iv) the amount of any
security deposit, prepaid rent, or other payment constituting Rent which has
been paid, and (v) whether or not to the best of Landlord's knowledge Tenant is
in default under this Lease. The requirement for Tenant to execute and deliver
to Landlord, the Estoppel Certificate, as required above, shall not be delayed,
conditioned, or withheld for any reason; this requirement shall be an
independent covenant of Tenant under this Lease.

 

42.                Waiver. No delay or omission in the exercise of any right or
remedy of Landlord in the event of any default or Event of Default by Tenant
shall impair such right or remedy or be construed as a waiver. The receipt and
acceptance by Landlord of delinquent Rent shall not constitute a waiver of any
default other than the particular Rent payment accepted. Landlord's receipt and
acceptance from Tenant, on any date (the “Receipt Date”), of an amount less than
the Rent actually due on such Receipt Date, or to become due at a later date but
applicable to a period prior to such Receipt Date, shall not release Tenant of
its obligation (i) to pay the full amount of such Rent due on such Receipt Date
or (ii) to pay when due the full amount of such Rent to become due at a later
date but applicable to a period prior to such Receipt Date. No act or conduct of
Landlord, including without limitation, the acceptance of the keys to the
Premises, shall constitute an acceptance by Landlord of the surrender of the
Premises by Tenant before the Expiration Date. Only a written notice from
Landlord to Tenant stating Landlord's election to terminate Tenant's right to
possession of the Premises shall constitute acceptance of the surrender of the
Premises and accomplish a termination of this Lease. Landlord's consent to or
approval of any act by Tenant requiring Landlord's consent or approval shall not
be deemed to waive or render unnecessary Landlord's consent to or approval of
any other or subsequent act by Tenant. Any waiver by Landlord of any default
must be in writing and shall not be a waiver of any other default concerning the
same or any other provision of this Lease. Tenant hereby waives any rights
granted to Tenant under California Code of Civil Procedure Section 1179,
California Civil Code Section 3275, and/or any successor statute(s). Tenant
represents and warrants that if Tenant breaches this Lease and, as a result,
this Lease is terminated, Tenant will not suffer any undue hardship as a result
of such termination and, during the Term, will make such alternative or other
contingency plans to provide for its vacation of the Premises and relocation in
the event of such termination. Tenant acknowledges that Tenant's waivers set
forth in this Paragraph are a material part of the consideration for Landlord's
entering into this Lease and that Landlord would not have entered into this
Lease in the absence of such waivers.

 



32

 



 

43.                Brokers. Tenant represents that no real estate broker, agent,
finder, or other person is responsible for bringing about or negotiating this
Lease other than the Tenant's broker, if any, listed in the Principal Lease
Provisions, and Tenant has not dealt with any other real estate broker, agent,
finder, or other person, relative to this Lease in any manner. Tenant shall
indemnify, defend, and hold Landlord harmless from and against all liabilities,
damages, losses, costs, expenses, attorneys' fees and claims arising from any
claims that may be made against Landlord by any real estate broker, agent,
finder, or other person (other than as set forth above), alleging to have acted
on behalf of or to have dealt with Tenant. Landlord shall be responsible, upon
satisfaction of the requirements of a separate written listing agreement between
Landlord and Landlord's broker, for the payment of the commission due and owing
to Landlord's brokers identified in the Principal Lease Provisions (or any other
brokers engaged by Landlord), pursuant to such separate written agreement
between Landlord and Landlord's broker. Landlord's broker will in turn split
such commission with Tenant's broker as such parties may agree.

 

44.                Limitations on Landlord's Liability. If Landlord is in
default of this Lease, and as a consequence Tenant recovers a money judgment
against Landlord, such judgment shall be satisfied only out of the proceeds of
sale received upon execution of such judgment and levy against the right, title,
and interest of Landlord in the Project, and out of rent or other income from
the Project receivable by Landlord or out of the consideration received by
Landlord from the sale or other disposition of all or any part of Landlord's
right, title, and interest in the Project. Neither Landlord nor Landlord's
shareholders, members, officers, directors, agents, property managers,
employees, contractors, or the partners comprising Landlord (if any) shall be
personally liable for any deficiency.

 

45.                Sale or Transfer of Premises. If Landlord sells or transfers
the Project (whether voluntarily or involuntarily), Landlord, on consummation of
the sale or transfer, shall be released from any liability thereafter accruing
under this Lease. If any security deposit or prepaid rent has been paid by
Tenant, Landlord may transfer the security deposit and/or prepaid rent to
Landlord's successor-in-interest and on such transfer Landlord shall be
discharged from any further liability arising from the security deposit or
prepaid rent.

 

46.                Quitclaim Deed. Tenant shall execute and deliver to Landlord
on the Expiration Date, promptly on Landlord's request, a quitclaim deed to the
Premises, in recordable form, designating Landlord as transferee.

 

47.                No Merger. The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation of this Lease, or a termination by Landlord,
shall not work a merger, and shall, at the option of Landlord, terminate any
existing subleases or may, at the option of Landlord, operate as an assignment
to Landlord of any such subleases.

 

48.                Confidentiality. Except as essential to the consummation of
the transaction contemplated by this Lease (together with all amendments and
addenda hereto):

 

48.1.        Tenant shall keep and maintain the terms of this Lease and the
transactions contemplated by this Lease or any aspect of this Lease in strict
confidence; and

 

48.2.        Tenant may not make or allow any notices, statements, disclosures,
communication, or news releases concerning this Lease, the terms of this Lease
and the transactions contemplated by this Lease or any aspect of this Lease.

 

48.3.        Nothing provided herein, however, shall prevent Tenant from
disclosing to its legal counsel and/or certified public accountants, prospective
purchasers, or lenders the existence and terms of this Lease or any transaction
under this Lease, or any aspect of this lease, or from complying with any
governmental or court order or similar legal requirement which requires such
party to disclose this Lease, the terms of this Lease, the transaction
contemplated by this Lease and/or any aspect of this Lease; provided that such
party uses reasonable and diligent good faith efforts to disclose no more than
is absolutely required to be disclosed by such legal requirement. If Tenant
violates this confidentiality provision, in addition to all other remedies to
which Landlord may be entitled under law or in equity, Landlord shall be
entitled to receive immediately the entire value of any rent relief, rent
abatement, free rent, reimbursement, or other concession which Landlord has
previously granted to Tenant.

 



33

 

  

48.4.        Disclosure. Notwithstanding anything contained herein to the
contrary, Landlord shall be entitled to disclose the terms of this Lease in
connection with public filings and/or presentations of its parent and/or
affiliates.

  

49.                Miscellaneous.

 

49.1.        This Lease may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one document.

 

49.2.        Within twenty days of written request, Tenant shall furnish to
Landlord, not more than once every two (2) years financial statements certified
by Tenant to be true and correct, reflecting Tenant's then current financial
condition. Such financial statements shall include a current balance sheet and a
profit and loss statement covering the most recent 12-month period available.

 

49.3.        Notwithstanding any other provision in this Lease to the contrary,
Tenant shall refrain from selling or otherwise distributing any alcoholic
beverages and such sales are expressly forbidden under this Lease
notwithstanding the fact that Tenant may hold the appropriate license as issued
and/or approved by the California Alcoholic Beverage Control Agency.

 

49.4.        This Lease shall be governed by and construed in accordance with
the laws of the state in which the Premises are located. If the Premises are
located outside of California, then the references in this Lease to California
statutes shall be deemed to include any relevant statute of the jurisdiction in
which the Premises are located that is comparable to such California statutes.

 

49.5.        For purposes of venue and jurisdiction, this Lease shall be deemed
made and to be performed in the City of San Diego, California (whether or not
the Premises are located in San Diego, California) and Landlord and Tenant
hereby consent to the jurisdiction of the Courts of the County of San Diego.

 

49.6.        Tenant covenants and agrees not to protest or in any way oppose any
application for a license to serve or sell liquor filed by tenants or other
users of space within the Project.

 

49.7.        Whenever the context so requires, all words used in the singular
shall be construed to have been used in the plural (and vice versa), each gender
shall be construed to include any other genders, and the word “person” shall be
construed to include a natural person, a corporation, a firm, a partnership, a
joint venture, a limited liability company, a trust, an estate or any other
entity.

 

49.8.        Each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Lease or the
application of such provision to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected by such
invalidity or unenforceability, unless such provision or such application of
such provision is essential to this Lease.

 

49.9.        In the event any litigation, arbitration, mediation, or other
proceeding (“Proceeding”) is initiated by any party against any other party to
enforce, interpret or otherwise obtain judicial or quasi-judicial relief in
connection with this Lease the prevailing party in such Proceeding shall be
entitled to recover from the unsuccessful party all costs, expenses, and
reasonable attorney's fees and expert witness fees relating to or arising out of
such Proceeding (whether or not such Proceeding proceeds to judgment), and any
post-judgment or post-award proceeding including without limitation one to
enforce any judgment or award resulting from any such Proceeding. Any such
judgment or award shall contain a specific provision for the recovery of all
such subsequently incurred costs, expenses, and actual attorney's fees and
expert witness fees.

 



34

 

 

49.10.    This Lease shall become effective and binding upon the parties when it
has been executed by each of Landlord and Tenant; notwithstanding the fact that
the Term of this Lease (i.e. Tenant's rights of full occupancy hereunder) will
not commence until the Lease Commencement Date.

 

49.11.    Subject to any restriction on transferability contained in this Lease,
this Lease shall be binding upon and shall inure to the benefit of the
successors-in-interest and assigns of each party to this Lease. Nothing in this
Paragraph shall create any rights enforceable by any person not a party to this
Lease, except for the rights of the successors-in-interest and assigns of each
party to this Lease, unless such rights are expressly granted in this Lease to
other specifically identified persons.

 

49.12.    The headings of the Paragraphs of this Lease have been included only
for convenience, and shall not be deemed in any manner to modify or limit any of
the provisions of this Lease, or be used in any manner in the interpretation of
this Lease.

 

49.13.    Time and strict and punctual performance are of the essence with
respect to each provision of this Lease. All references to "days" in this Lease
will refer to calendar days, unless such reference specifically indicates that
"business days" are intended. Business days will mean and refer to all calendar
days other than Saturdays, Sundays, and national or California state holidays.

 

49.14.    Each party to this Lease and its legal counsel have had an opportunity
to review and revise this Lease. The rule of construction that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any Addendum or Exhibit to this Lease, and such
rule of construction is hereby waived by Tenant.

 

49.15.    All notices required or permitted to be given by Tenant to Landlord
shall be in writing and shall be personally delivered, sent by certified mail,
postage prepaid, return receipt requested, or sent by a nationally or locally
recognized overnight express courier service that provides written confirmation
of delivery to Landlord at the address set forth in the Principal Lease
Provisions of this Lease. Each such notice or other communication shall be
deemed given, delivered and received upon its actual receipt, except that if it
is sent by mail in accordance with this Paragraph, then it shall be deemed
given, delivered and received three days after the date such notice or other
communication is deposited with the United States Postal Service in accordance
with this Paragraph, and if it is sent by nationally recognized overnight
express courier service, it shall be deemed given one business day after deposit
with the courier. Landlord or Tenant must give a notice of a change of its
address to the other, if such address changes. All notices required or permitted
to be given to Tenant by Landlord shall, except as otherwise provided in this
Lease, be in writing, and such notice shall be personally delivered, sent by
certified mail, postage prepaid, return receipt requested, or sent by a
nationally recognized overnight express courier service that provides written
confirmation of delivery, to Tenant at the address set forth in the Principal
Lease Provisions of this Lease. Each such notice or other communication shall be
deemed given, delivered and received upon its actual receipt, except that if it
is sent by mail in accordance with this Paragraph, then it shall be deemed
given, delivered and received three days after the date such notice or other
communication is deposited with the United States Postal Service in accordance
with this Paragraph. Notwithstanding the foregoing, routine correspondence
between Landlord and Tenant shall be deliverable by regular U.S. mail, by fax,
or by other such means of delivery as may become customary.

 

49.16.    If more than one person is Tenant, then the obligations of Tenant
under this Lease shall be the joint and several obligations of each of such
persons; provided, however, that any act or signature of one or more of any of
such persons and any notice or refund given to or served on any one of such
persons shall be fully binding on each of such persons.

 

49.17.    All provisions, whether covenants or conditions, to be performed or
observed by Tenant shall be deemed to be both covenants and conditions. All
indemnity, defense, and hold harmless obligations of Tenant hereunder shall
survive the termination of this Lease.

 

49.18.    Intentionally Deleted.

 

35

 



 

49.19.    All payments to be made by Tenant to Landlord under this Lease shall
be in United States currency.

 

49.20.    Any claim, demand, rights, or defense by Tenant that arises out of
this Lease or the negotiations that preceded this Lease shall be barred unless
Tenant commences an action thereon, or interposes a defense by reason thereof,
within 12 months after the date of the inaction, omission, event, or action that
gave rise to such claim, demand, right, or defense. Tenant acknowledges and
understands, after having consulted with its legal counsel, that the purpose of
this Paragraph is to shorten the period within which Tenant would otherwise have
to raise such claims, demands, rights, or defenses under applicable laws.

 

49.21.    This Lease, the Exhibits and Addenda, if any, attached hereto (which
are incorporated herein by this reference), constitute all of the covenants,
promises, assurances, representations, warranties, statements, agreements,
conditions and understandings between Landlord and Tenant concerning the
Premises and the Project, and there are no other covenants, promises,
assurances, representations, warranties, statements, conditions, or
understandings, either oral or written, between them. Except as herein otherwise
provided, no subsequent alteration, change, modification, or addition to this
Lease shall be binding upon Landlord or Tenant unless reduced to writing and
signed by each of them. Notwithstanding the foregoing, the Landlord may, from
time to time, establish and amend such Rules, regulations, and signage criteria,
in a written form, for the benefit of the Project and Building, as it deems
appropriate. Violations of such Rules, regulations, and signage criteria by
Tenant or Tenant's Invitees shall constitute a material default of this Lease.

 

49.22.    This Lease, upon full execution, supersedes and revokes any and all
previous leases governing the Premises, lease negotiations, arrangements,
letters of intents, offers to lease, lease proposals or drafts, brochures,
representations, and information conveyed, whether oral or written, between
parties hereto or their respective representations or any other person purported
to represent Landlord or Tenant. The Tenant acknowledges it has not been induced
to enter into this Lease by any representations not set forth in the Leases, nor
has it relied on any such representations. No such representations should be
used in the interpretation or construction of this Lease and the Landlord shall
have no liability for any consequences arising as a result of any such
representations.

 

49.23.    LANDLORD AND TENANT WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF
ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM, CROSS COMPLAINT, OR CAUSE OF ACTION IN
ANY ACTION, PROCEEDING, OR HEARING BROUGHT BY EITHER PARTY AGAINST THE OTHER ON
ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY OF THE
PREMISES, INCLUDING ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY
REMEDY UNDER ANY CURRENT OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE.

 

____________________   _________________

LANDLORD’S INITIALS   TENANT’S INITIALS

  

49.24.    Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, nothing in this Lease shall impose any obligations on
Tenant or Landlord to be responsible or liable for, and each hereby releases the
other from all liability for, consequential damages other than those
consequential damages incurred by Landlord in connection with a holdover
(without Landlord's consent) of the Premises by Tenant after the expiration or
earlier termination of this Lease or incurred by Landlord in connection with any
repair, physical construction or improvement work performed by or on behalf of
Tenant in the Project.

 

49.25.    Anti-Money Laundering/OFAC Requirements. Tenant represents and
warrants as follows, with the understanding that the Landlord will rely on the
accuracy of these representations and warranties to establish the Landlord’s
compliance with the laws enforced by the United States Department of Treasury’s
Office of Foreign Assets Control (“OFAC”), and any other applicable laws, rules,
regulations and other legal requirements relating to the combating of money
laundering and/or terrorism (i.e., Patriot Act).

 



36

 



 

49.25.1.  If Tenant is an entity (e.g., a corporation, partnership, limited
liability company, trust), (i) Tenant has exercised due diligence to establish
the identity of each person who possesses the power, directly or indirectly, to
direct or cause the direction of Tenant’s management and policies; (ii) if
ownership interests in Tenant are not publicly traded on an exchange or an
organized over-the-counter market that is regulated by any foreign government,
or any governmental body or regulatory organization empowered by a foreign
government to administer or enforce its laws as they relate to securities
matters, Tenant has exercised due diligence to establish the identity of each
person who holds, directly or indirectly, a beneficial interest in Tenant; and
(iii) if Tenant is a financial intermediary (e.g., a bank, brokerage firm,
depository), Tenant has exercised due diligence to establish the identity of
each of its account holders (each of the foregoing persons listed in this
Paragraph being an “Affiliated Person”). Tenant (x) maintains records of all
documents it uses to verify the identities of its Affiliated Persons; (y) will
maintain all such records for a period of at least five (5) years after the
expiration of the Lease; and (z) will make such documentation available to the
Landlord at any time upon request.

 

49.25.2.  Tenant is not a “Prohibited Person” (as defined below), none of its
Affiliated Persons is a Prohibited Person, and Tenant is not acquiring, and does
not intend to enter into this Lease for the direct or indirect benefit of any
Prohibited Person. Tenant acknowledges and agrees that if, at any time, the
Landlord determines that Tenant is or may be a Prohibited Person, or that any
Prohibited Person holds or may hold a direct or indirect interest in Tenant, the
Landlord may, in its sole discretion, terminate the Lease.

 

49.25.3.  For purposes of the foregoing representations and warranties,
“Prohibited Person” means any person or entity that acts or has acted (i) in
contravention of any statute, rule, regulation or other legal requirement to
which that person is subject relating to the combating of terrorism and/or money
laundering, or (ii) on behalf of any person or organization (A) residing or
having a place of business in a country or territory subject to embargo under
laws enforced by OFAC, or (B) identified as a terrorist, terrorist organization,
specially designated national or blocked person by OFAC, any other department,
agency, division, board, bureau or other instrumentality of the United States
Government, or any recognized international organization, multilateral expert
group or governmental or industry publication. OFAC’s lists of specially
designated nationals, blocked persons and embargoed countries and territories
can be found at www.treas.gov/ofac,

 

49.25.4.  Tenant acknowledges and agrees that, any provision of this Lease to
the contrary notwithstanding, the Landlord may release confidential information
regarding Tenant to law enforcement authorities and/or regulators if the
Landlord determines, that it is in the best interests of the Landlord to do so
in light of the Landlord’s obligations and/or potential liability under any
applicable statute, rule, regulation or other legal requirement relating to the
combating of terrorism and/or money laundering.

 

49.25.5.  Tenant acknowledges and agrees that the foregoing representations and
warranties are subject to Tenant’s indemnification obligations under this Lease.

 

49.25.6.  If Tenant becomes aware of any fact or circumstance that may render
any of the foregoing representations and warranties inaccurate in any respect,
Tenant will immediately notify the Landlord.

 

 

LANDLORD:   TENANT:           PACIFIC NORTH COURT HOLDINGS, L.P.,   ADAMIS
PHARMACEUTICALS a California limited partnership   CORPORATION, a Delaware
corporation           By: American Assets Trust Management,   By: /s/ Dennis J.
Carlo              LLC, a Delaware limited liability     Dennis J. Carlo
             company, as Agent     President and CEO           By: /s/ John W.
Chamberlain   Dated: April 1, 2014   John W. Chamberlain         President and
CEO                 By: /s/ James R. Durfey         James R. Durfey         V.P.
of Office Leasing                 Dated: April 1, 2014      



 

37

 



  

ADDENDUM NO. 1

TO STANDARD OFFICE LEASE

 

This Addendum to Lease (“Addendum”) constitutes part of the Office Lease
Agreement (“Lease”) dated as of April 1, 2014 between PACIFIC NORTH COURT
HOLDINGS, L.P., a California limited partnership (“Landlord”), and ADAMIS
PHARMACEUTICALS CORPORATION, a Delaware corporation (“Tenant”). The terms of
this Addendum are incorporated in the Lease for all purposes. All capitalized
terms not otherwise defined in this Addendum are defined by the terms of the
Lease.

 



1. BASIC MONTHLY RENT       Basic Monthly Rent during the Lease Term shall be as
follows:

  



 

Lease Period

Approximate Basic
Monthly Rent Per
Rentable Square Foot

 

Actual Basic

Monthly Rent
for the Premises

  12/1/2014 – 11/30/2015 $3.20 $24,080.00**   12/1/2015 – 11/30/2016 $3.30
$24,802.40   12/1/2016 – 11/30/2017 $3.39 $25,546.47  

12/1/2017 – 11/30/2018 

$3.50 $26,312.87

 



  In addition, Tenant shall pay for all individually and separately metered
utilities.         **Tenant shall be granted a three (3) month full abatement of
Basic Monthly Rent during months two (2) through four (4) of the Initial Lease
Term and a partial abatement equal to seventy-five percent (75%) of Basic
Monthly Rent during month five (5) of the Initial Lease Term.  As such and
provided Tenant is not in material default of this Lease, Tenant shall not be
required to pay Basic Monthly Rent during the second (2nd) through fourth (4th)
months of the Initial Lease Term, nor seventy-five (75%) of Basic Monthly Rent
during the fifth (5th) month of the Initial Lease Term.  If Tenant is deemed in
material default of the Lease (after applicable notice and cure period), Tenant
shall become fully liable for all funds abated and Landlord shall be entitled to
exercise all of its rights and remedies with respect to collecting the monies so
abated.

 



38

 



 

2. PROJECT EXPANSION/MODIFICATION         A. Further Construction.  Tenant
acknowledges that Landlord may, from time to time, at its sole election,
construct, reconstruct, modify, expand, or otherwise alter the Project
(collectively, "Construction Work"), or portions thereof (in no event however
will Landlord have any obligation to do so).  Tenant acknowledges that any such
Construction Work will necessarily involve, among other things, the generation
of noise, dust, and vibrations, barricading portions of the Project and the
placement of scaffolding within the Project, demolition, structural alterations,
storage of materials and equipment within the Project, and the presence of
workmen within the Project, all of which may require the rearrangement of
parking areas, common areas, roadways, lighting facilities, and the re-direction
of vehicular and pedestrian traffic.  Except as provided below, Tenant waives
any and all claims, defenses, rights of offset, or deductions based upon any
inconvenience suffered by Tenant or any interruption of or interference with
Tenant's business including, without limitation, any loss of business, decreased
sales, or inconvenience to Tenant or Tenant's Invitees as a result of or
relating to such Construction Work.  Landlord hereby reserves for itself and its
agents, employees, licensees and contractors, the right to enter the Premises to
the extent reasonably necessary to pursue such Construction Work upon 48 hours'
prior written  notice to Tenant.  The exercise of any of Landlord's rights
pursuant to this paragraph will not entitle Tenant to any abatement of Rent or
other claim, right of offset, or defense against Landlord, except that. Tenant
shall have the right to bring an action against Landlord in the event Tenant
suffers any damages as a result of Landlord's negligence or intentional
misconduct in pursuing such Construction Work.  Tenant further acknowledges that
expansion of the Project may affect the amount of the Operating Expenses and the
portion thereof payable by Tenant.           B. Reserved Rights.  Landlord
hereby reserves such licenses and easements in, on, above or below the Premises
as may be reasonably required (i) for the installation, inspection, surveying,
maintenance, or construction of mains, conduits, shafts, columns, footings,
piers, pipes or other facilities to serve any building within the Project, or
(ii) for any Construction Work; provided, however, Landlord will use its best
efforts to minimize any unreasonable interference with Tenant's use, occupancy,
or enjoyment of the Premises as contemplated by this Lease.         C. Right of
Abatement.  Notwithstanding anything to the contrary contained in Paragraph A,
above, to the extent any Construction Work undertaken by Landlord materially
adversely affects Tenant’s access to and reasonable use of the Premises then
Tenant's Base Monthly Rent will be equitably abated during the period such
material adverse interference with Tenant’s business at the Premises continues
as a result thereof.  The foregoing right of abatement will constitute Tenant's
sole and absolute right against Landlord or otherwise in connection with any
such Construction Work and Tenant releases and waives any other claims,
defenses, or rights in connection therewith.         D. Remodel.    Landlord may
in the future remodel, renovate or refurbish (“remodel”) all or any portion of
the Project, which remodel may include the Premises.  The remodeling will be
done in accordance with design specifications prepared by the project architect
and reviewed and approved by Landlord and, with respect to the interior of the
Premises, also by Tenant.  

 



39

 

 



3. CONDITION OF THE PREMISES         Tenant acknowledge that Tenant shall accept
and occupy the Premises in its currently existing “as-is” condition pursuant to
the terms of this Lease.  Tenant acknowledges and agrees that Landlord has no
obligation to improve the Premises, other than as may be set forth specifically
in the Lease.  In particular, Tenant acknowledges that any improvements or
alterations needed to accommodate Tenant’s intended use shall be made solely at
Tenant’s sole cost and expense, and strictly in accordance with the requirements
of this Lease (including the requirement to obtain Landlord’s consent thereto),
unless such improvements and alterations are specifically required of Landlord
and expressly set forth in this Lease and in Exhibit “C”.  Should tenant
improvements be made to the Premises in the future, the Premises shall be
constructed in accordance with the procedures outlined in Exhibit “C” of this
Lease.  Landlord shall have no responsibility to do any work required under any
building codes or other governmental requirements not in effect or applicable on
the Lease Commencement Date, including without limitation any requirements
related to sprinkler retrofitting, seismic structural requirements,
accommodation of disabled persons, or hazardous materials.       4. UTILITIES  
      Notwithstanding the terms of Paragraph 9 of the Lease, the Premises are
separately metered for electricity.    Tenant shall make all arrangements for
the establishment of an account or accounts with the appropriate utility
provider(s), and Tenant shall make all payments with respect thereto for use of
said utilities within the Premises during the term of the Lease, including any
periods of early occupancy or holdover thereof.  In the event the Premises are
sub-metered and direct payment to the utility is impractical, Tenant shall
reimburse Landlord or Landlord’s designee directly for all such costs, fees, and
consumption charges arising from said sub-meter.

 



[Signature page to follow]

 





40

 

 

LANDLORD:   TENANT:           PACIFIC NORTH COURT HOLDINGS, L.P.,   ADAMIS
PHARMACEUTICALS a California limited partnership   CORPORATION, a Delaware
corporation           By: American Assets Trust Management,   By: /s/ Dennis J.
Carlo              LLC, a Delaware limited liability     Dennis J. Carlo
             company, as Agent     President and CEO           By: /s/ John W.
Chamberlain   Dated: April 1, 2014   John W. Chamberlain         President and
CEO                 By: /s/ James R. Durfey         James R. Durfey         V.P.
of Office Leasing                 Dated: April 1, 2014      

 



41

 



EXHIBIT "A"

Project Site Plan

This Exhibit “A” is intended to show the approximate configuration of the
Project and the Building as of the Commencement Date and is not a representation
or warranty by Landlord as to the size, nature or exact configuration of the
Project or Building.

[ex-a.jpg] 



42

 

 

 EXHIBIT "B"

FLOOR PLANS of Premises

 

 

[image_009.gif]



43

 

 



EXHIBIT "C"

WORK LETTER



 

 

General Recital: Tenant accepts the Premises in its “As-Is, Where-Is” condition.

 





44

 

 

EXHIBIT “D”

 

BUILDING RULES AND REGULATIONS

 

Tenant shall comply with the following Rules and Regulations. Landlord shall not
be responsible to Tenant for the nonperformance of any of these rules and
Regulations.

 

1.Locks; Keys. Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent. Tenant shall bear the cost of any lock changes
or repairs required by Tenant. Landlord for the Premises shall furnish two keys,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

 

2.Doors Opening to Public Corridors. All doors opening to public corridors must
be kept closed at all times except for normal ingress to and egress from the
Premises.

 

3.Securing Doors; Admission to Building. Landlord reserves the right to close
and keep locked all entrance and exit doors of the Building during the hours
when Comparable Building are customarily closed and locked. When departing after
the Building’s normal Business Hours, Tenant and Tenant’s employees and agents
must be sure that the doors to the Building are securely closed and locked. Any
person, including Tenant and Tenant’s employees and agents, who enters or leaves
the Building at any time when it is locked or at any time considered to be after
the Building’s normal Business Hours, may be required to sign the Building
register. Access to the Building may be refused unless the person seeking access
has proper identification or has previously arranged a pass for access to the
Building. Landlord and its agents shall not be liable for damages for any error
concerning the admission to, or exclusion from, the Building of any person.
Landlord reserves the right, in the event of invasion, mob, riot, public
excitement, or any other commotion, to prevent access to the Building or Project
during the continuance of that event by any means it considers appropriate for
the safety and protection of life and property.

 

4.Furniture, Freight, and Equipment; Service Deliveries. No furniture, freight,
or equipment of any kind may be brought into the Building without prior notice
to Landlord. All moving activity into or out of the Building must be scheduled
with Landlord and done only at a time and in the manner designated by Landlord.
No service deliveries (other than Messenger services) shall be allowed between
the hours of 4:00 PM and 6:00 PM, Monday through Friday. Landlord may at any
time restrict the elevators and areas of the Building into which messengers may
enter and may require that Tenant leave deliveries at the lobby security desk
for pickup. Landlord may prescribe the weight, size, and position of all safes
and other heavy property brought into the Building and the times and manner of
moving those items within and out of the Building. Tenant shall not overload the
floor of the Premises. If considered necessary by Landlord, safes and other
heavy objects must stand on supports that are adequate to distribute the weight
properly. Landlord shall not be responsible for loss of or damage to any safe or
property. Any damage to any part of the Building or to its contents, occupants,
or visitors caused by moving or maintaining any safe or other property referred
to in this clause shall be the sole responsibility and expense of Tenant.

 

5.Receipt of Deliveries; Use of Elevators. No furniture, packages, supplies,
equipment, or merchandise may be received in the Building or carried up or down
the elevators, except between those hours and in that specific elevator that
Landlord shall designate.

  

6.No Disturbance of Other Occupants. Tenant shall not disturb, solicit, or
canvass any occupant of the Project and shall cooperate with Landlord and
Landlord’s agents to prevent these actions.

 

7.Use of Restrooms; Responsibility for Damage. The restrooms, urinals, wash
bowls, and other apparatus shall not be used for any other purpose other than
that for which they were constructed, and no foreign substance of any kind shall
be thrown into them. The expense of any breakage, stoppage, or damage resulting
from the violation of this rule shall be borne by the tenant who caused, or
whose employees or agents caused, the breakage, stoppage, or damage.

 

8.Heating and Air-Conditioning. Tenant shall not use any method of heating or
air-conditioning, other than that supplied by Landlord, without Landlord’s prior
written consent.

 

9.Foul or Noxious Gases or Substances; Noninterference With Others. Tenant shall
not use or keep, or allow to be used or kept, any foul or noxious gas or
substance in or on the Premises. Tenant shall not allow the Premises to be
occupied or used in a manner causing noise, odors, or vibrations that are
offensive or objectionable to Landlord or other occupants of Project.

 

10.Animals, Birds, and Vehicles. Tenant shall not bring into, or keep within,
the Premise, Building or Project any animals, birds, or vehicles (e.g.,
bicycles).

 

11.Cooking; No use of the Premises for Improper Purposes. No cooking shall be
done or permitted on the Premises, except that Underwriter’s Laboratory
(UL)-approved equipment and microwave ovens may be used in the Premises for
heating food and brewing coffee, tea, hot chocolate, and similar beverages for
employees and visitors. This must be in accordance with all applicable federal,
state, and city laws, codes, ordinances, rules, and regulations.

 



45

 



 

12.Telephone and Other Wires. Tenant may not introduce telephone wires or other
wires into the Premises without first obtaining Landlord’s approval of the
method and location of such introduction with Landlord’s said approval not to be
unreasonably withheld or delayed. . No boring or cutting for telephone wires or
other wires shall be allowed without Landlord’s consent. The location of
telephones, call boxes, and other office equipment affixed to the Premises shall
be subject to Landlord’s approval with Landlord’s said approval not to be
unreasonably withheld or delayed.

 

13.Exclusion or Expulsion. Landlord reserves the right to exclude or expel from
the Project any person who, in Landlord’s judgment, is under the influence of
alcohol or drugs or commits and act in violation of theses Rules and
Regulations.

 

14.Loitering Prohibited. Tenant and Tenant’s employees and agents shall not
loiter in or on the entrances, corridors, sidewalks, lobbies, halls, stairways,
elevators, or common areas for the purpose of smoking tobacco products or for
any other purpose. Tenant and Tenant’s employees and agents shall not obstruct
these areas but use them only as a means of ingress to and egress from the
Premises.

 

15.Operation of Electricity, Water, and Air Conditioning. Tenant shall not waste
electricity, water, or air-conditioning and shall cooperate fully with Landlord
to ensure the most effective operation of the Building’s heating and
air-conditioning system. Tenant shall not adjust any controls of that heating
and air-conditioning system.

 

16.Disposal of Trash and Garbage. Tenant shall store all trash and garbage
within the interior of the Premises. Tenant shall not place or have placed in
the trash boxes or receptacles any material that may not or cannot be disposed
of in the ordinary and customary manner of removing and disposing of trash in
the vicinity of the Building. In disposing of trash and garbage, Tenant shall
comply fully with any law or ordinance governing that disposal. All trash,
garbage, and refuse disposal shall be made only through entry-ways and elevators
provided for that purpose and shall be made only at times designated by
Landlord.

 

17.Compliance With Safety Regulations. Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
by any government agency and participate in practice drills scheduled from time
to time by Landlord.

 

18.Protection of Premises. Tenant shall assume all responsibility, including
keeping doors locked and other means of entry to the Premises closed, for
protecting the Premises from theft, robbery, and pilferage.

 

19.Awnings, Curtains, and Electrical Ceiling Fixtures. No awnings or other
projection shall be attached to the outside walls of the Building without
Landlord’s prior written consent. No curtains, blinds, shades, or screens, shall
be attached to, hung in, or used in connection with any window or door of the
Premises without Landlord’s prior written consent. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent or of a quality, type, design, and bulb color approved by Landlord.
Tenant shall abide by Landlord’s regulations concerning the opening and closing
of window coverings attached to those windows, if any, in the Premises that have
a view of any interior portion of the Building or Building Common Area.

 

20.Non-obstruction of Light. Tenant shall not cover or obstruct the sashes, sash
doors, skylights, windows, and doors that reflect or admit light and air into
halls, passageways, or other public places in the Building. Tenant shall not
place any bottles, parcels, or other articles on the windowsills.

 

21.Provision of Information to Tenant’s Employees. Tenant shall comply with
requests by Landlord that Tenant informs Tenant’s employees of items of
importance to Landlord.

 

22.Hand Trucks and Similar Equipment. Without Landlord’s prior consent, Tenant
shall not use, in any space or in the public halls of the Building, any hand
trucks unless they are equipped with rubber tires and side guards or similar
equipment. Tenant shall not bring any other vehicles of any kind into the
Building.

 

23.Use of Building’s Name or Likeness. Without Landlord’s prior written consent,
Tenant shall not use the Building’s name or any photograph or other likeness of
the Building in connection with, or in promoting or advertising, Tenant’s
business, except that Tenant may include the Building’s name in the Tenant’s
address.

 

24.Parking Rules and Regulations. Without Landlord’s prior written consent, no
automobile detailing or washing shall be permitted in the parking areas of the
Building or Project.

 

25.Rules Changes; Waivers. Landlord reserves the right at any time to change or
rescind any one or more of these Rules and Regulations or to make any additional
reasonable Rules and Regulations that, in Landlord’s judgment, may be necessary
for: (a) The management, safety, care, and cleanliness of the Premises,
Building, and Project; (b) The preservation of good order, and (c) The
convenience of other occupants and tenants in the Premises, Building, and
Project.

 



46

 



 

26.Flammable. Tenant shall not have any open flames in the Premises, Building or
Project at any time whatsoever, including, but not limited to, lit candles,
lighters, matches or as it relates to cooking. No inflammable, explosive or
dangerous fluids or substances shall be used or kept by Tenant in the Premises,
Building or about the Property, except for those substances as are typically
found in similar premises used for general office purposes and are being used by
Tenant in a safe manner and in accordance with all applicable Laws. Tenant shall
install and maintain, at Tenant’s sole cost and expense, an adequate, visibly
marked (at all times properly operational) fire extinguisher next to any
duplication or photocopying machine or similar heat producing equipment (which
may or may not contain combustible material) in the Premises. Tenant shall
install in the Premises as many other fire extinguishers in such locations as
required by City code. Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq. or any other applicable environmental Law which may now or later be in
effect. Tenant shall comply with all Laws pertaining to and governing the use of
these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.

 

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be constructed as
a waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those Rules and Regulations against
any other tenant of the Project. Tenant shall be considered to have read these
Rules and Regulations and to have agreed to abide by them as a condition of
Tenant’s occupancy of the Premises.

 



47

 

 

